Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 1 of 174   54


                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,  :
                           :     Criminal Action
            Plaintiff,     :     No. 19-CR-018
                           :
                           :     JURY SELECTION - DAY 1
                           :     Afternoon Session
          vs.              :
                           :     Washington, D.C.
                           :     November 5, 2019
ROGER JASON STONE, JR.,    :     Time: 1:15 p.m.
                           :
            Defendant.     :
______________________________________________________________

                   TRANSCRIPT OF JURY TRIAL
                          HELD BEFORE
              THE HONORABLE AMY BERMAN JACKSON
                  UNITED STATES DISTRICT JUDGE
______________________________________________________________

                       A-P-P-E-A-R-A-N-C-E-S

For the Plaintiff:     JONATHAN IAN KRAVIS, Esquire
                       MICHAEL JOHN MARANDO, Esquire
                       ADAM C. JED, Esquire
                       AARON SIMCHA JON ZELINSKY, Esquire
                       U.S. Attorney's Office for
                       the District of Columbia
                       555 Fourth Street, NW
                       Washington, DC 20530
                       (202) 252-7698
                       Email: Jonathan.kravis3@usdoj.gov
                       Email: Asjz@usdoj.gov
                       Email: Michael.marando@usdoj.gov
                       Email: Adam.Jed@usdoj.gov

For the Defendant:     Bruce S. Rogow, Esquire
                       Law Office of Bruce S. Rogow, P.A.
                       100 NE 3rd Avenue
                       Suite 1000
                       Fort Lauderdale, FL 33301
                       (954) 767-8909
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 2 of 174   55


Appearances continued:

For the Defendant:     ROBERT C. BUSCHEL, Esquire
                       TARA A. CAMPION, Esquire
                       Buschel & Gibbons, P.A.
                       100 S.E. Third Avenue
                       Suite 1300
                       Ft. Lauderdale, FL 33394
                       (954) 530-5301
                       Email: Buschel@bglaw-pa.com
                       Email: Campion@bglaw-pa.com

                       GRANT J. SMITH, Esquire
                       StrategySmith, P.A.
                       401 East Las Olas Boulevard
                       Suite 130-120
                       Fort Lauderdale, FL 33301
                       (954) 328-9064
                       Email: Gsmith@strategysmith.com

                    CHANDLER PAIGE ROUTMAN, Esquire
                    Law Office of Chandler P. Routman
                    501 East Las Olas Blvd.
                    Suite #331
                    Fort Lauderdale, FL 33316
                    (954) 235-8259
                    Email: Routmanc@gmail.com
_____________________________________________________________
Court Reporter:     Crystal M. Pilgrim, RPR, FCRR
                    Official Court Reporter
                    United States District Court
                    District of Columbia
                    333 Constitution Avenue, NW
                    Room 4700-F
                    Washington, DC 20001
                    Email: crystalmpilgrim@gmail.com
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 3 of 174   56


                        P-R-O-C-E-E-D-I-N-G-S
                             (1:15 p.m.)


           THE DEPUTY CLERK:     Your Honor, recalling criminal

case number 19-18, United States of America v. Roger Stone.

     Mr. Stone is present in the courtroom.

           THE COURT:    Mr. Stone, as I understand it, you are

asking to be excused this afternoon, but it is your desire that

we continue in your absence?

           THE DEFENDANT:     Your Honor, I have had food

poisoning. I want to apologize to the Court for the delay in

the proceedings.     Because I don't want to waste the Court's

time or the time of the jurors who came to get here today, yes,

I would like to waive.

           THE COURT:    I'm not going to ask you for that much

personal information, but I appreciate it.

     If you could please come to the lectern with your lawyer.

I just need to ask you a few questions and then hopefully we'll

be able to relieve the stress on you a little bit.

     As I understand it and I don't need more details, but you

were feeling unwell and you need some time to recover this

afternoon; is that correct?

           THE DEFENDANT:     That is correct, Your Honor.

           THE COURT:    Do you understand that you have an

absolute constitutional right to be present at all aspects of

your criminal trial including voir dire and the selection of
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 4 of 174   57


jurors?

           THE DEFENDANT:     Yes, I do, Your Honor.

           THE COURT:    All right, you are telling me that it is

your desire, at least for this afternoon, you're not waiving

your right to be present tomorrow, to have these proceedings

move forward and have your lawyers represent you but to waive

your presence?

           THE DEFENDANT:     That is correct.     I hope to be better

and be here tomorrow.

           THE COURT:    Has anyone put any pressure on you to

make this decision as opposed to asking me to put the matter

off until tomorrow?

           THE DEFENDANT:     No, absolutely not.

           THE COURT:    Do you feel under any pressure from the

Court to waive your appearance this afternoon?

           THE DEFENDANT:     No, Your Honor, I do not.

           THE COURT:    Do you feel under any pressure from the

prosecution to take that same step?

           THE DEFENDANT:     No, Your Honor, I do not.

           THE COURT:    So you understand that we are going to go

forward.   We're going to do exactly what we've been doing only

four times asking jurors follow up questions based on their

jury questionnaire and your lawyers will have the right to do

that on your behalf, but you won't be here to confer and

whisper in their ears?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 5 of 174      58


             THE DEFENDANT:     Yes, I understand, Your Honor.

             THE COURT:     All right.   We're going to move forward

then.     I will accept your waiver.      I think it is a knowing,

voluntary and intelligent waiver, and you will be well

represented in your absence.        I will move forward then to

continue with the voir dire procedure and excuse you from the

courtroom.

        Let me simply ask though if by some stroke of good fortune

we end up before the end of the day with 32 or more qualified

jurors, are you asking that the exercise of peremptories be put

off until tomorrow morning or is he waiving his appearance for

that as well?

             MR. BUSCHEL:     We'll proceed to the selection, Judge.

             THE COURT:     Okay, all right.   So do you understand

that not only are we going to question jurors, but if we're

done with that process and there's still time this afternoon,

we're going to go through the procedure where they'll be seated

in the courtroom and your lawyers will be striking them and the

government will be making its strikes and we're going to narrow

it down to the 12 jurors and the two alternates?

        Are you waiving your right to be present for that as well?

             THE DEFENDANT:     Yes, I understand, Your Honor,

correct.

             THE COURT:     Obviously, if we don't have time to do

that today, that will be the first thing we do in the morning
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 6 of 174   59


when we'll be finishing with voir dire tomorrow morning.

        All right, with all of that being said, I think this is a

knowing, intelligent and voluntary waiver, I will excuse you.

I hope you get the rest and the attention you need and that

you're feeling better tomorrow morning.

             THE DEFENDANT:   Thank you very much, Your Honor.

             THE COURT:   All right, you can be excused.

             (Defendant excused.)

             THE COURT:   All right, Mr. Haley, let's bring in the

next juror. It's 1053 I believe, the fifth one on the list.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

1053.

             THE COURT:   Good afternoon.    Thank you for your

patience.

             PROSPECTIVE JUROR:     Sure.

             THE COURT:   I want to ask you a few more questions to

follow up on your jury questionnaire which the parties had an

opportunity to read.

        You indicated that you follow a fair number of news

sources and you also stated that you somewhat have followed the

case and you're aware generally of developments, but can't

specifically describe them.

        So I wondered if you could give us a little bit more

information about where it is you read or heard about the case
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 7 of 174       60


and what, if anything, you understand about the case.

             PROSPECTIVE JUROR:    I actually have to admit that

it's been awhile.     Work has really picked up for me in the

couple of months.     So I would say this was more of the last

year thing.     So your main news outlets, main newspapers.        I

have also read some books on the general subject.

             THE COURT:   The subject of Mr. Stone or the

investigation?

             PROSPECTIVE JUROR:    The investigation.

             THE COURT:   Based on what you have read or what you

remember, do you have an opinion one way or the other about

Mr. Stone in general or Mr. Stone and the charges that have

been brought in this case?

             PROSPECTIVE JUROR:    I don't know if I have a specific

opinion, but I am finding it difficult, I think I would find it

difficult to be completely impartial.        I feel like I know a

lot, but I have served on many juries, I understand the whole

concept of putting aside, so.

             THE COURT:   We appreciate your candor, that's why

you're here.     We are looking for people who think they can be

impartial.

     Can you elaborate a little bit on what it is you think you

know that would make it difficult for you to be impartial?

             PROSPECTIVE JUROR:    I think it's just I noticed in

some of the news accounts that seemed as though, I think the
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 8 of 174     61


defendant may not have been totally truthful.           That's just my

opinion.     That's just the feeling I had and to be honest, it

was, it's a little hard to put that aside.           It's hard for me to

even say that because that's not typically how I am on these

things and, as I've said I have served on juries, but usually I

have gone in cold and not known things, but to be completely

honest but that's how I feel.

             THE COURT:     I'm going to ask you to just step out of

the courtroom for a moment while I ask the lawyers some

questions and we may or may not ask you to step back in.

        (Prospective juror leaves courtroom.)

             THE COURT:     I would excuse this juror.     Does anybody

have any objection?

             MR. KRAVIS:     No, Your Honor.

             MR. BUSCHEL:     Thank you, Judge.

             THE COURT:     All right.   Let's bring in the next

juror.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:     Your Honor, this is juror number

0685.

             THE COURT:     All right, good afternoon.

             PROSPECTIVE JUROR:     Good afternoon.

             THE COURT:     We just have a few questions for you to

follow up on the jury questionnaire.           You indicated at the time

that you don't really follow local or national news.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 9 of 174    62


        So I guess one question is has that changed and has

anything about the defendant or the case come to your attention

since you completed the questionnaire?

             PROSPECTIVE JUROR:    No, everything is the same.

             THE COURT:    Not everybody follows the news and you

are clearly a busy person with a busy job in a different field.

But is there any particular reason just because of opinions one

way or the other that you don't follow the news at this time?

             PROSPECTIVE JUROR:    I'm not a television person, so I

don't watch television at all.       The only thing I really watch

is figure skating so outside of work, that's all I do.

             THE COURT:    You don't, do you consume news through

the internet or social media?

             PROSPECTIVE JUROR:    No.

             THE COURT:    So coming into this courtroom today, do

you have any point of view one way or the other about the

government's side of the case or the defendant's side of the

case?

             PROSPECTIVE JUROR:    No.

             THE COURT:    Are you confident that you could be fair

and impartial in this case?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:    All right, do you have any questions?

             MR. KRAVIS:    Good afternoon.

             PROSPECTIVE JUROR:    Good afternoon.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 10 of 174        63


            MR. KRAVIS:    I just have one quick follow up

question.     You mentioned a moment ago, I think I heard you say

you don't really watch television.

            PROSPECTIVE JUROR:     Yes.

            MR. KRAVIS:    Setting aside television, in terms of

newspapers, magazines, that kind of thing; is there a

conscience decision not to follow news or is it just not

something that you really do?

            PROSPECTIVE JUROR:     It's not really something I ever

did, so it's not something that I do now.         I'm just not a

television person at all.       I have a television, but I never

turn it on.

            THE COURT:    I think his question --

            PROSPECTIVE JUROR:     I guess at some point I did use

to watch the news, but it is, it's just not of interest.            So

basically I'm not interested really.

            MR. KRAVIS:    Is that sort of lack of interest that

also applies outside of the television context, things like

newspapers, magazines, that kind of thing?

            PROSPECTIVE JUROR:     Pretty much, yes.

            THE COURT:    I'm going to need you, you've got the

microphone next to your mouth, but I need you to kind of have

it in front just so we can make sure the Court Reporter

captures what you're saying.

            MR. KRAVIS:    That's all I have.     Thank you.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 11 of 174       64


             THE COURT:     Thank you.     Anything for the defendant?

             MR. BUSCHEL:     Good afternoon.

             PROSPECTIVE JUROR:     Good afternoon.

             MR. BUSCHEL:     Are you on any social media?

             PROSPECTIVE JUROR:     I have a Facebook account that I

never go to.     Instagram that I'm on more often.        Twitter is

every blue moon.     I think that's about it.

             MR. BUSCHEL:     Do you advocate politically on any of

those social media?

             PROSPECTIVE JUROR:     No.

             MR. BUSCHEL:     Thank you.

             THE COURT:     Thank you very much.     You can step out.

        (Prospective juror leaves courtroom.)

             THE COURT:     Any motion with respect to this juror?

             MR. KRAVIS:     No, Your Honor.

             MR. BUSCHEL:     No, Judge.

             THE COURT:     Okay, let's bring in the next.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:     Your Honor, this is juror number

0014.

             THE COURT:     All right, good afternoon.     We do have

your jury questionnaire, but I have a few follow up questions

to ask you.

             PROSPECTIVE JUROR:     Sure.

             THE COURT:     One, you indicated your job was director
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 12 of 174     65


of Talent Enablement at your organization.          I wondered what

that meant.

            PROSPECTIVE JUROR:     It's essentially creating

programs for all of the employees that I work for at my

employer.

            THE COURT:    What kinds of program, training?

            PROSPECTIVE JUROR:     Like performance management,

succession planning select talent management programs.

            THE COURT:    You indicated when we asked you about

information about the case, you said I've heard of his name,

but I have no details about the case, charges or people

involved.

      Can you add any more information to that about who, if

anyone, you understand the defendant to be or in what context

you've heard his name?

            PROSPECTIVE JUROR:     I have heard of the name similar

to, in the news you hear somebody's name, but I don't know

anything beyond that other than, yes, I've heard the name

before.

            THE COURT:    You don't remember the context in which

his name?

            PROSPECTIVE JUROR:     No, I've seen it come up like

flash on the news, you know, newspapers or whatever, but I

don't read the news very often, so that's the extent of it.

            THE COURT:    Have you read any articles about him or
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 13 of 174   66


about this case since you filled out your questionnaire?

            PROSPECTIVE JUROR:     I haven't, have not.

            THE COURT:    We gave you a long list of names.

            PROSPECTIVE JUROR:     Yes.

            THE COURT:    And asked if you had any opinions about

any of them.    You said I have opinions about Donald Trump, but

I do believe I can remain fair and impartial.          I think you said

partial, but I think maybe you meant impartial, but you'll let

us know based on the details provided during the trial.

      I guess my question to you is if you learned in this case

that Mr. Stone was an advisor to President Trump in connection

with his campaign and he worked either formally or informally

with the campaign, would you be able to put your opinions about

the President aside and judge the evidence against Mr. Stone

fairly and impartially?

            PROSPECTIVE JUROR:     Yes, absolutely.

            THE COURT:    Even if you learned that this case

involved the election and the leak of information from the

Democratic National Committee, do you think you could listen to

all of that and understand that the defendant is presumed to be

innocent unless the government proves him guilty?

            PROSPECTIVE JUROR:     Yes.

            THE COURT:    All right, any questions from the

prosecution?

            MR. KRAVIS:    No, thank you, Your Honor.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 14 of 174   67


            MR. BUSCHEL:     Good afternoon.

            PROSPECTIVE JUROR:     Good afternoon.

            MR. BUSCHEL:     Are you politically active in any way?

            PROSPECTIVE JUROR:     No, I am not.

            MR. BUSCHEL:     Do you donate money to any campaigns?

            PROSPECTIVE JUROR:     No.

            MR. BUSCHEL:     Thank you, Judge.

            THE COURT:     Thank you very much.     You can step back

into the jury room.

      (Prospective juror leaves courtroom.)

            THE COURT:     Any motion with respect to this juror?

            MR. BUSCHEL:     No, Judge.

            THE COURT:     Okay, let's bring in the next one.

      (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Juror number 0883.

            THE COURT:     All right, good afternoon.

      We have a few follow up questions in response to your jury

questionnaire.     First of all, in the time since you filled out

the questionnaire, have you read or heard anything about the

case or discussed the case with anyone?

            PROSPECTIVE JUROR:     I have not.

            THE COURT:     You indicated at the time when you filled

out the questionnaire that you hadn't read or heard anything

about the defendant or about the case, but you also did

indicate that you consume a fair amount of news, you pay
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 15 of 174    68


attention to current events.

      So I just wanted to make sure that you have been in the

courtroom and you've seen him and you've heard his name, does

that trigger a recollection that you've read or heard anything

about him?

             PROSPECTIVE JUROR:    It does not.

             THE COURT:   We asked about any opinions you might

have about law enforcement agencies in general.           This case is

obviously being prosecuted by the U.S. Attorneys office which

is a branch of the Department of Justice, there will be FBI

agents testifying.

      You indicated that you did have an opinion and you

indicated that you didn't trust certain law enforcement

agencies under our current President and Republican leadership.

      So my question is how does that effect your ability to be

fair and impartial in this case and does it?          The case is being

brought by the current United States Department of Justice and

it's being brought against someone who you may hear evidence

worked to make sure that Donald Trump was elected president.

      So does that give rise to an opinion that you think could

effect you in being fair in this case?

             PROSPECTIVE JUROR:    I do feel I can be fair and

impartial in this case, given certain opinions.

             THE COURT:   Can you elaborate a little bit on what

you said about our law enforcement organizations under the
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 16 of 174   69


current leadership?

            PROSPECTIVE JUROR:     I actually don't have more to

elaborate on that.

            THE COURT:    You also indicated that you have a high

pressure job.     You don't have people lined up to pick up the

slack for you when you're not there, and you I think have some

travel during Thanksgiving week.          And so I'm concerned, it is

entirely possible that the case will be over by November 22nd,

but it is entirely possible that the case will not be over by

November 22nd.

      So are you able to see this trial through if you are

selected as a juror?

            PROSPECTIVE JUROR:     If there is a potential that we

won't have the trial on the Wednesday before Thanksgiving, then

I can make the schedule work.

            THE COURT:    So that's the travel you were worried

about?

            PROSPECTIVE JUROR:     Uh-hmm.

            THE COURT:    So and that was just a yes for the

record, you said uh-hmm?

            PROSPECTIVE JUROR:     Yes.

            THE COURT:    If you're sitting here and it gets to be

the end of the prior week, you're not going to be distracted by

concerns that this trial is going too long and you really can't

sit here anymore?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 17 of 174    70


            PROSPECTIVE JUROR:     I will not be distracted.

            THE COURT:     All right, any questions from the

government?

            MR. KRAVIS:     Thank you, Your Honor.     I just have one.

      Good afternoon.

            PROSPECTIVE JUROR:     Hello.

            MR. KRAVIS:     I just have one brief follow up

question.     You were asked by the Court a moment ago about your

response to the question about law enforcement organizations.

      I just want to make sure.       My colleagues and I work for

the U.S. Attorneys office for the Department of Justice as the

Court mentioned, may call some witnesses to the trial who are

current or former special agents with the FBI.

      Whatever your views may be about current leadership, I'm

not going to ask you about them, would you be able to set those

views aside and look at those witnesses just as you would any

other witness who testified in the case?

            PROSPECTIVE JUROR:     Yeah, absolutely, I can be fair.

            MR. KRAVIS:     That's all I wanted to know.

      Thank you, Your Honor.

            THE COURT:     Mr. Buschel?

            MR. BUSCHEL:     Thank you, Judge.

      Good afternoon.

            PROSPECTIVE JUROR:     Good afternoon.

            MR. BUSCHEL:     You said that you worked closely with
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 18 of 174     71


certain members of Congress.         What do you do?

             PROSPECTIVE JUROR:      Not members of Congress.

             MR. BUSCHEL:     I work in an organization that works

closely with members of Congress.            Did I get that wrong?

             THE COURT:     I think in connection --

             PROSPECTIVE JUROR:      I work at an organization that

works closely with the Department of Interior, but not members

of Congress.

             THE COURT:     I guess you get funding from Congress in

that possibly?

             PROSPECTIVE JUROR:      No.     I work for a foundation, but

we partner, we work closely.

             MR. BUSCHEL:     Just so I make sure I have the right

papers, you're the vice-president of programming and

production?

             PROSPECTIVE JUROR:      Yes.

             MR. BUSCHEL:     So I have the right person.      Just

question 31, Judge.

             THE COURT:     Yes.   I think you were asked have you or

a close friend, family member ever been employed by or had any

association or connection with Congress or a congressional

committee.     You checked off yes.         You said I work at an

organization that works closely with members of Congress.

      So I mean in terms of the Department of Interior, or your

foundation is it important to get congressional support for
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 19 of 174    72


these activities or are they on the board or advisory board or

anything like that?

             PROSPECTIVE JUROR:     No, it's more in attendance at

events.

             THE COURT:     So sometimes you try to have them at

marquee events?

             PROSPECTIVE JUROR:     People do attend at events that

are part of my work.

             THE COURT:     And you have to take note of them, make

special arrangements when they're going to be there or things

like that?

             PROSPECTIVE JUROR:     Yes, I work for a foundation.     I

work closely with the Department of the Interior and with the

National Park Service and we put on events together.

             THE COURT:     Well, does the fact that you sometimes

have to deal with members of Congress make you feel that you

would favor one side or the other if the allegations here are

about not being truthful to members of Congress?

             PROSPECTIVE JUROR:     I said it will not affect my

opinion.

             THE COURT:     All right.

             MR. BUSCHEL:     Do you have a relationship, meaning do

you know the names of the congressmen that you deal with or

generally --

             PROSPECTIVE JUROR:     No, I was just being in general,
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 20 of 174         73


just trying to put down what I could think of that would be

maybe --

            MR. BUSCHEL:     In one of your questions, in one of the

questions that was asked it says do you have an opinion about

those individuals or if anything about this case will affect

your ability to be fair and impartial.

      I mean, you do say that you have a negative opinion of the

Republican party and dislike for the current President.             Can

you articulate how you can set that aside, those feelings?

            PROSPECTIVE JUROR:     I can set it aside because I feel

that I myself am a fair person and unbiased and I think people

can have certain opinions and still make fair judgments.

            MR. BUSCHEL:     Even understanding that Roger Stone

advocated for the election of President Trump?

            PROSPECTIVE JUROR:     Yes.

            MR. BUSCHEL:     Thank you, Judge.

            THE COURT:     All right.     You can step out.   Thank you.

            PROSPECTIVE JUROR:     Thank you.

      (Prospective juror leaves courtroom.)

            THE COURT:     Does anyone have any motions they want to

make in this case?

      I'm going to let the prosecution start.         Yes.

            MR. KRAVIS:     No.

            MR. BUSCHEL:     Yes, we ask to dismiss this juror for

cause.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 21 of 174        74


      The question to answer certain -- the prospective juror's

response to the Court's question similar to question 30 seemed

she was hesitant to even give an answer to the Court.

      I think the question 15, the written answer certainly

gives pause as well a reasonable doubt as to whether this juror

can be fair and impartial to question 30.

            THE COURT:    I'm a little concerned about question 30.

I don't necessarily think that everyone who says they have a

negative opinion of the President is automatically excludable

for cause, but she spread it out to the entire party and we're

going to have, there's issues about the majority versus the

minority in the committee that dealt with the report.               There's

a lot of witnesses who are coming in one way or the other who

are active in this campaign.

      I didn't feel like, seemed to me that there, she didn't

really completely answer my question about her answer to the

question 15 and in an abundance of caution, I'm going to grant

the motion.

      Let's bring in number 1136.

      (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Juror number 1136, Your Honor.

            THE COURT:    All right, good afternoon, sir.

            PROSPECTIVE JUROR:     Hello.

            THE COURT:    We have the benefit of your jury

questionnaire, but we do have a couple of follow up questions.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 22 of 174   75


        My first question is whether you have read or heard

anything since the time that you completed the questionnaire

that gives you any more information about the defendant or the

case?

             PROSPECTIVE JUROR:    Not more information, but

actually I clicked on a Post article yesterday and it said that

the trial was starting today and I realized what I was doing

and I clicked off.

             THE COURT:   You don't think that you would have any

trouble continuing to follow that instruction if you were

serving in this case?

             PROSPECTIVE JUROR:    No.

             THE COURT:   At the time you filled out the

questionnaire you thought you heard something but you weren't

sure what.     You indicated that perhaps you heard that he was a

go between or set up some meetings, you weren't sure where I

heard it, possibly from the news outlets.

        Do you have any more, any more information you can give me

about what it is you think you may have heard about the

defendant in the past?

             PROSPECTIVE JUROR:    I just know, I know something to

do with Trump and I don't remember exactly what though, one is

a satellite of people around Trump I guess.

             THE COURT:   You indicated that you had a pretty

strong negative opinion about President Trump and his veracity
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 23 of 174       76


and his integrity.       So my question is does that spillover to

people that are in his consolation of people around him or can

you treat Mr. Stone fairly and impartially if he sits before

you?

            PROSPECTIVE JUROR:     Probably not.     When I wrote the

form I thought I said I could.        I have thought about it a lot,

and especially what has gone on lately and I wrestled with this

and probably not.

            THE COURT:     That's why you are here.     We ask you to

be honest, so we appreciate it.        A lot of people come in and

they don't want to tell us how they really feel.           So I don't

want to discourage you from telling us how you really feel.

       You will hear in this case that the defendant was involved

in supporting the campaign efforts for President Trump either

officially or outside the campaign as an advisor, but he

participated in the effort to support the Trump campaign and

that's certainly part of this case.

       And does that give you pause about your ability to be fair

and give him the benefit of the presumption of innocence that

he's entitled to in this case?

            PROSPECTIVE JUROR:     I mean yeah, I think it was

pretty corrupt everything that happened, so in general.             So I

guess it would give me pause.

            THE COURT:     Do you have a point of view at this point

about whether he was involved in anything that was corrupt?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 24 of 174    77


            PROSPECTIVE JUROR:     I don't know exactly how he was

involved, he hasn't been in the news lately.          I read news about

other things in the campaign, things gone on, impeachment blah,

blah, blah, but I don't know about the defendant.

            THE COURT:    Does the government have any questions

they want to ask this juror?

            MR. KRAVIS:    I just wanted to -- good afternoon.

            PROSPECTIVE JUROR:     Hello.

            MR. KRAVIS:    I just wanted to follow up briefly on

the last topic that you were discussing.

       With respect to the defendant in particular, Mr. Stone in

particular, have you thought about it, would you be able to set

aside any views you had about the current president and judge

Mr. Stone solely based on the evidence that was presented at

trial or do you think you would have trouble doing that?

            PROSPECTIVE JUROR:     I think I would have trouble.

            MR. KRAVIS:    Okay, thank you.

            THE COURT:    All right.    I'm going to ask you to step

out.    If we have more questions to ask you, we'll bring you

back in or we may not bring you back in.         But thank you for

your candor.

       (Prospective juror leaves courtroom.)

            THE COURT:    I'm going to strike this juror, excuse

this juror.    Let's bring in the next one.

       (Prospective juror enters courtroom.)
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 25 of 174       78


             THE DEPUTY CLERK:     Juror number 0560.

             THE COURT:   Hello.    We have had the opportunity to

read your jury questionnaire, but I do have a few follow up

questions for you.

      You indicated that you do pay some attention to current

events in the news but when we asked you if you had read or

heard anything about Mr. Stone or this case, you said I recall

generally that it occurred.        I believe that I read about him

being arrested in Florida which was probably in connection to

this case.     I do not recall any other specifics.

      So I just want to make sure I understood when you said I

recall generally that it occurred, what the it was and what you

were referring to?

             PROSPECTIVE JUROR:     Generally that.     So I think I was

aware that he had testified to, okay, Congress and I was aware

that he was arrested in Florida, so.

             THE COURT:   Do you know what he was arrested for or

what he was charged with and how that relates to the testimony

with Congress?

             PROSPECTIVE JUROR:     I can make guesses.     I mean, I

didn't at the time.

             THE COURT:   Okay.

             PROSPECTIVE JUROR:     I knew that it happened and just

assumed that it was all part of the same set of circumstances.

             THE COURT:   I think I told you twice that that's what
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 26 of 174     79


he's charged with.

            PROSPECTIVE JUROR:     Yes.

            THE COURT:    You indicated that you have some opinions

about some of the people we listed in our very long list of

people who names might come up in this case.

            PROSPECTIVE JUROR:     Yes.

            THE COURT:    So one question is, is Mr. Stone among

those people?     Do you have any opinion about him coming into

this case one way or the other?

            PROSPECTIVE JUROR:     I don't think so.      I mean, he's

clearly a flamboyant character.        I would say that's about the

extent of the opinion that I've formed.         I haven't read

articles about him or seen movies or anything like that.

            THE COURT:    Where have you derived that information?

            PROSPECTIVE JUROR:     Just, just like generally.       Well,

how do I say it?     He's a reasonably high profile person, so

just he comes up in news articles, in sort of histories of

political popular culture I guess I'd say.

            THE COURT:    Was there anything about his being

mentioned in political accounts or popular culture accounts or

the fact that he worked on the Trump campaign that gives you

pause or leads you to doubt your ability to be completely

impartial in considering the charges against him?

            PROSPECTIVE JUROR:     No, I don't think so.      I suspect

that our politics are very different but that's very different
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 27 of 174   80


from breaking the law and not breaking the law.

            THE COURT:    When you had opinions you indicated about

some of the people listed, is there anyone in particular you

had in mind in that list?

            PROSPECTIVE JUROR:     Oh boy, it was a long list and I

don't remember it precisely.

            THE COURT:    There were a number of people who had

been involved either in the Trump campaign or the Trump

administration.     So does any of that is his association with

those people or the fact that they may be witnesses in this

case effect your ability to be fair in this case?

            PROSPECTIVE JUROR:     I don't think so, no.

            THE COURT:    You talked about international travel the

week of Thanksgiving.      And so when exactly is that suppose to

start?

            PROSPECTIVE JUROR:     I have like the Friday evening

before Thanksgiving, is it the 20th, 24th.

            THE COURT:    So you are saying if this trial is still

going at that point, you would have trouble being here on a

Monday and Tuesday?

            PROSPECTIVE JUROR:     That is correct.

            THE COURT:    I take it this isn't a trip that you're

inclined to reschedule?

            PROSPECTIVE JUROR:     My wife and I would have to have

a long conversation about that.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 28 of 174       81


             THE COURT:     All right.    Does the government have any

questions?

             MR. KRAVIS:     No, thank you, Your Honor.

             THE COURT:     Anything?

             MR. BUSCHEL:     No, thank you, Judge.

             THE COURT:     All right, thank you, sir.     You can step

out.

       (Prospective juror leaves courtroom.)

             THE COURT:     Does anybody have a point of view about

this juror?

             MR. KRAVIS:     Sorry, can I just have one moment?

             THE COURT:     Yes.

             MR. KRAVIS:     Thank you.

       (Pause.)

             MR. KRAVIS:     We do not have a motion with respect to

the juror.

             THE COURT:     It is I believe still November 5th, which

gives us about two and a half weeks.          One of those weeks has a

holiday in it.     I would be, I think everyone in the courtroom

would be most delighted to have the trial efficiently

completed by November 22nd.        I think that is possible.        But I

am not sure that it's likely, so what is your point of view?

             MR. BUSCHEL:     We think it's likely.

             THE COURT:     So are you making any motion with respect

to this juror?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 29 of 174      82


            MR. BUSCHEL:     No, ma'am.

            THE COURT:     All right.

            MR. KRAVIS:     Your Honor.

            THE COURT:     Yes.

            MR. KRAVIS:     May I just address the Court briefly?

            THE COURT:     Yes.

            MR. KRAVIS:     I know this may be an issue that comes

up in the questionnaire.          In looking at the questionnaire

responses the government, we talked about this, about what we

think our estimate for the length of the trial was going to be

and recognizing that we have limited information about how long

the defense may want to cross examine our witnesses,

recognizing that today is moving maybe a little bit more slowly

than everyone had hoped for or anticipated.

      We think our level best guess here is that we will be

concluding our case by the Tuesday or Wednesday following

Veterans Day which is a little bit less time than we had

estimated in the joint pretrial statement that we filed.

      I don't know what the defense's plan is, how long that is

going to be.    I am just putting that information out there in

hoping that it's helpful to the Court accessing these answers.

            THE COURT:     I'm not going to ask you to estimate how

long your case is going to be, referring to the possibility the

defendant might testify.          You obviously don't have to make a

decision any time soon.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 30 of 174       83


        I think we can go forward with, I'm less troubled about

the person who is planning to be away the Wednesday than

somebody who is planning to be away Monday and Tuesday.             But if

we get close I think there are arrangements that can be made.

We could do the closings the following week.          I think we can

accommodate people and if we don't have to strike people for

that reason and no one is asking me to, then I won't.

        So I think we should go on to the next juror.

        Thank you for that information, it's helpful.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

0048.     Yes, 0048.

             THE COURT:   All right, good afternoon.       Thanks for

your patience all day so far.

        We've looked at your jury questionnaire, I have a couple

of questions for you.      One I note that you've like many D.C.

residents had many opportunities to serve on some of our

juries.     But you've also served as a grand juror.        Was that in

D.C. or was that in Superior Court or was that in Federal

Court?

             PROSPECTIVE JUROR:    It was in D.C, the lower level.

             THE COURT:   The other building.     The D.C. Superior

Court?

             PROSPECTIVE JUROR:    Correct.

             THE COURT:   Do you understand that when you were a
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 31 of 174       84


grand juror, the government presents its side of the case and

that's the only side of the case you hear and you're asked

whether there's probable cause to believe that a crime was

committed and the defendant committed it.          But in a trial

you're going to be asked to determine whether the government

has proved the charges beyond a reasonable doubt.

      So do you understand that there's a higher standard of

proof at issue if you sit as a juror in this case?

            PROSPECTIVE JUROR:     Correct, yes.

            THE COURT:    You're not going to have any problem

following those instructions?

            PROSPECTIVE JUROR:     Nope.

            THE COURT:    You indicated that you'd read or heard

something in the news about Mr. Stone being charged.           Do you

recall anything further about what you heard or where you heard

it?

            PROSPECTIVE JUROR:     On the news, on the news.        I

think I may have read something in the paper.          Either one of

those, the national news or the newspaper.

            THE COURT:    Do you follow the national news in

particular the political information or information about

ongoing investigations very closely?

            PROSPECTIVE JUROR:     I listen, but do I follow it

closely?    It's just too much.

            THE COURT:    Is there anything about the fact that you
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 32 of 174       85


heard that Mr. Stone was possibly charged and he was arrested

that gives you an opinion sitting here right now about whether

he's guilty or not of the charges in this case?

             PROSPECTIVE JUROR:    I don't have an opinion, no.

             THE COURT:    Is there any reason you feel that you

couldn't be fair and impartial to both sides in this case?

             PROSPECTIVE JUROR:    I think I can be fair.

             THE COURT:    Does the government have any question?

             MR. KRAVIS:    Thank you, Your Honor.

        Good afternoon, ma'am.

             PROSPECTIVE JUROR:    Good afternoon.

             MR. KRAVIS:    I saw on your questionnaire that you

said you were in the process of completing an application to

serve as a volunteer with an organization called Project Knit

Well.

             PROSPECTIVE JUROR:    Yes.

             MR. KRAVIS:    First of all, did you put in the

application?

             PROSPECTIVE JUROR:    It's still in the process.       I

haven't completed the application process yet.

             MR. KRAVIS:    Good luck.

        Can you just tell me what is Project Knit Well?

             PROSPECTIVE JUROR:    Yes.   So it's an organization

that help people that who are, that teach -- let me back up.

When I was young, I was in the hospital a lot and that's how I
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 33 of 174       86


learned to knit.     So this organization just helps people who

are like having chemotherapy or, you know, spending long

stretches of time in medical facilities or prison learn to

knit.     I think it's relaxing.

             MR. KRAVIS:     Thank you.     That's all the question I

have.

             THE COURT:     Thank you.     Anything for the defense?

             MR. BUSCHEL:     No, Judge.

             THE COURT:     Thank you very much.     You can step back

out.

        (Prospective juror leaves courtroom.)

             THE COURT:     Should I bring in the next juror?

             MR. BUSCHEL:     Yes.

             THE COURT:     I just don't want to miss a motion if

you've got one.

             MR. BUSCHEL:     Thank you.     Thank you.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:       Your Honor, this is juror number

1169.

             THE COURT:     All right, good afternoon.

             PROSPECTIVE JUROR:       Good afternoon.

             THE COURT:     We've got your jury questionnaire and

there's some information there that I want to ask you some

questions about.     Without being too personal, I do want to note

that your application reveals that you are, you've reached an
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 34 of 174       87


age where you get to decide whether you want to serve on a jury

or --

        (Prospective juror waived her hands.)

        (Audience laughter.)

        -- or not.   So I wanted to make sure that you understand

you had the option and ask if you'd like to exercise that

option and I take it by the smile on your face that you would

request to be excused from service on that basis?

             PROSPECTIVE JUROR:    Yes, I would, please.

             THE COURT:   And it is not because we don't think you

wouldn't be an excellent and well qualified and impartial

juror, but under the circumstances, you get to make the choice.

        So thank you very much for your time this morning and you

will be excused.

             PROSPECTIVE JUROR:    And may I say something?         Age has

it's privileges everybody.

        (Audience laughter.)

             THE COURT:   We'll all keep that in mind.

        (Prospective juror leaves courtroom.)

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror 1261.

             THE COURT:   1261?

             THE DEPUTY CLERK:    I'm sorry, 1201.

             THE COURT:   Good afternoon.

             PROSPECTIVE JUROR:    Good afternoon.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 35 of 174   88


            THE COURT:    We all have your jury questionnaire and

we have a few follow up questions based on the questionnaire.

The first one I want to tell you without getting too much into

your personal information, I want to let you know that you are

of an age where you have the option to choose whether or not

you would like to be excused from jury service on that basis

alone.

      And I think that information may have been on the summons,

but in the event you didn't notice it, I want to let you know

that if you would prefer to be excused, you have the right to

exercise that choice.      If you do, that's fine.      If you don't,

then we'll ask you the rest of the questions.

            PROSPECTIVE JUROR:     I'd like to answer by saying that

I would not like to be excused on that account, but something

has come up in the meantime.       My wonderful sister who has had

lots of health problems is turning, has made it to 70 and I've

made plane reservations for, to be there Thanksgiving day, I

would be there that whole week before.          But I can't come back

until Monday.

      If there's a chance that we won't be meeting on that

Monday, then I would be very happy to serve.

            THE COURT:    The Monday after Thanksgiving?

            PROSPECTIVE JUROR:     Yes.

            THE COURT:    All right.      I don't think that's an

impediment at this point to your service.          I think we're
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 36 of 174    89


anticipating that the case would be completed before then.

            PROSPECTIVE JUROR:     That's what you had suggested

before.

            THE COURT:    But let me go ahead then and ask you some

other questions.

            PROSPECTIVE JUROR:     No, it would be an honor to

serve.

            THE COURT:    Thank you for bringing that up.

      We asked if you had read or heard anything about the

defendant and I think you did indicate that you pay some

attention to the news, but you said I don't remember exactly

what the issue is surrounding this particular case.

      Have you read or heard anything about Mr. Stone or about

the case?

            PROSPECTIVE JUROR:     I just happened to notice this

morning that that's what this case was going to be.           I'd

forgotten as a matter of fact.        You did tell us.     And I saw in

the Post that they're starting, that clearly was this, so

that's all I know.

            THE COURT:    So you don't know who he was or what he's

charged with doing?

            PROSPECTIVE JUROR:     Yes, vaguely, sure.      I know the

issues of, the general issues.

            THE COURT:    Can you tell us generally what it is that

you know?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 37 of 174   90


            PROSPECTIVE JUROR:     I know that there's a problem

with who, what foreign country might have interfered with our

previous presidential election.        I know that there's been some

testimony and that maybe that there's a problem that maybe that

wasn't true testimony and I think that's what the issue is.

            THE COURT:    Have you formed an opinion one way or the

other about whether the allegations in this case are true or

whether he's guilty or innocent at this point?

            PROSPECTIVE JUROR:     Not in any deep way.

            THE COURT:    Do you have a shallow opinion?

            PROSPECTIVE JUROR:     (Laughter.)

      I had a knee jerk reaction, but it's not a deep

conviction.    I do that a lot.     I have a -- whoops.

            THE COURT:    Well, obviously you're not alone.

      But obviously the courtroom is the place where the knee

jerk reaction has to be put aside.

            PROSPECTIVE JUROR:     Absolutely.

            THE COURT:    And ignored for the considered reaction

and not just consider the thought putting the government to the

burden of proving the defendant's guilt beyond a reasonable

doubt.

            PROSPECTIVE JUROR:     Absolutely.

            THE COURT:    Can you follow those instructions and put

aside --

            PROSPECTIVE JUROR:     Absolutely.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 38 of 174    91


            THE COURT:     -- any knee jerk reaction you may have?

            PROSPECTIVE JUROR:     Absolutely.

            THE COURT:     I understand that you've been active for

some time with the League of Women Voters; is that true?

            PROSPECTIVE JUROR:     That's true.

            THE COURT:     Am I correct that that is an organization

dedicated to having people involved in the democratic process

but it's non partisan?

            PROSPECTIVE JUROR:     That's correct.

            THE COURT:     So is there anything about your

participation in their work that leads you to favor one side or

the other in this case?

            PROSPECTIVE JUROR:     Not in this case.      I haven't done

that work for about five years now.

            THE COURT:     All right.   If you learned through this

case that the defendant was involved in efforts to elect

President Trump or worked on or with his campaign, would you be

able to be fair to him and give him the benefit of doubt as

you're required to do?

            PROSPECTIVE JUROR:     Sure.

            THE COURT:     Any questions?

            MR. KRAVIS:     Nothing from the government.

      Thank you, Your Honor.

            THE COURT:     All right.

            MR. BUSCHEL:     No, Judge, thank you.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 39 of 174   92


             THE COURT:     Thank you very much.    You can step back

into the jury room.

        (Prospective juror leaves courtroom.)

             THE COURT:     Any motions with respect to this juror?

             MR. BUSCHEL:     No, Judge.

             MR. KRAVIS:     Not from the government.

             THE COURT:     Okay.   Let's bring in the next one.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:      Your Honor, this is juror number

1261.

             THE COURT:     Good afternoon.

             PROSPECTIVE JUROR:      Good afternoon.

             THE COURT:     We've had the opportunity to review your

questionnaire but I do have a few follow up questions.

             PROSPECTIVE JUROR:      Okay.

             THE COURT:     I understand that you do have a law

degree; is that correct?

             PROSPECTIVE JUROR:      Yes.

             THE COURT:     Are you practicing law now?

             PROSPECTIVE JUROR:      No.

             THE COURT:     Have you ever practiced criminal law?

             PROSPECTIVE JUROR:      No, not criminal law.

             THE COURT:     You did once serve I believe as the

foreperson of a federal grand jury; is that correct?

             PROSPECTIVE JUROR:      Yes, yes, Your Honor.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 40 of 174   93


             THE COURT:   So that was a pretty long assignment as I

understand it.

             PROSPECTIVE JUROR:    Two years.

             THE COURT:   When you came and went was it in this

federal courthouse or --

             PROSPECTIVE JUROR:    No, it was in Western District of

Tennessee.

             THE COURT:   At that time as you know, you only heard

from one side.     You heard the government's side of the case.

And you were only asked to determine whether there was probable

cause to believe whether a crime had been committed and the

defendant had committed it.

      You understand that that will not be the standard that

applies in this case and the government is going to have to

prove its case beyond a reasonable doubt here?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   You've also indicated a fair amount of

paying attention to news and social media including about

political things?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   And when we asked what you read or heard

about the defendant, you do understand that he was involved in

Mr. Trump's campaign in some way?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   Is there anything about that that affects
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 41 of 174    94


your ability to judge him fairly and impartially sitting here

right now in this courtroom?

             PROSPECTIVE JUROR:    Absolutely not.

             THE COURT:   What is it that you have read or heard

about him?

             PROSPECTIVE JUROR:    So nothing that I can recall

specifically.     I do watch sometimes paying attention but

sometimes in the background CNN.          So I recall just hearing

about him being part of the campaign and some belief or

reporting around interaction with the Russian probe and

interaction with him and people in the country, but I don't

have a whole lot of details.       I don't pay that close attention

or watch C-SPAN.

             THE COURT:   Can you kind of wipe the slate clean and

learn what you need to learn in this case from the evidence

presented in the courtroom and no other source?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   You actually have had some interest in

Congress yourself?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   Does the fact that this case involves

allegations of not being truthful to Congress, is that

something that you think that the nature of the allegations

alone would make it hard for you to be fair?

             PROSPECTIVE JUROR:    No.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 42 of 174       95


             THE COURT:     Does the government have any questions?

             MR. KRAVIS:     No, Your Honor, thank you.

             THE COURT:     Defense?

             MR. BUSCHEL:     Good afternoon.

             PROSPECTIVE JUROR:        Good afternoon.

             MR. BUSCHEL:     Did you ever work for anyone in

Congress?

             PROSPECTIVE JUROR:        No.

             MR. BUSCHEL:     You've worked on campaigns for Congress

people running for Congress?

             PROSPECTIVE JUROR:        I ran for Congress.

             MR. BUSCHEL:     You ran for Congress?

             PROSPECTIVE JUROR:        I worked on my own campaign.

             MR. BUSCHEL:     And you have friends who worked for

other congressmen?

             PROSPECTIVE JUROR:        Yes.

             MR. BUSCHEL:     Do you have any political aspirations

now?

             PROSPECTIVE JUROR:        I don't know, not federal.

             MR. BUSCHEL:     What might they be?

             PROSPECTIVE JUROR:        My home state in Tennessee. No

local.

             MR. BUSCHEL:     Just recognize that there might be some

media --

       What are your aspirations?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 43 of 174   96


            PROSPECTIVE JUROR:     I served, can I just say I served

in political office in Memphis in a local office on the school

board.   So I, one day I wake up and say I run for, you know,

office again in Memphis to impact education.          One day I wake up

and say no way in the world would I do that.          So I don't have

an immediate plan to run for office.

            MR. BUSCHEL:     The fact that you run for an office,

you're affiliated with a political party.         Roger Stone is

affiliated with the Republican party, Donald Trump.           You

understand what I'm saying and getting at?

            PROSPECTIVE JUROR:     I do.

            MR. BUSCHEL:     How do you feel about that?

            MR. KRAVIS:     Objection.

            THE COURT:     Can you make that question a little bit

more crisp?    Is there anything about his affiliation with the

Trump campaign and the Republican party in general that gives

you any reason to pause or hesitate or think that you couldn't

fairly evaluate the evidence against him?

            PROSPECTIVE JUROR:     No.

            MR. BUSCHEL:     Thank you, ma'am.

            THE COURT:     All right, you can step out.

      (Prospective juror leaves courtroom.)

            THE COURT:     Mr. Buschel, you have a motion?

            MR. BUSCHEL:     No.

            THE COURT:     Okay, let's bring in the next juror.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 44 of 174      97


       (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Your Honor, this is juror 0265.

            THE COURT:    All right, good afternoon.

       We've read your questionnaire and we just wanted to make

sure there were any other follow up questions that we need to

ask.    You've indicated I guess you have some people in your

family who have done some work, usually as a contractor in

connection with the federal government.

       Is there anything about any of that that leads you to

favor one side in this case?

            PROSPECTIVE JUROR:     No.

            THE COURT:    Was the gentleman who just walked in and

waived was he waiving at you?

            PROSPECTIVE JUROR:     No.

            THE COURT:    Because you were smiling and then you've

talked about your -- then I just wondered if he was waiving at

you because you were smiling and I was thinking that maybe

that's why I didn't know who he was.

            PROSPECTIVE JUROR:     No, absolutely not.      I wasn't

even looking in that direction.

            THE COURT:    Okay, you served on a jury in the past,

not a grand jury.     You've indicated that you receive a fair

amount of news and you've followed some of the investigations,

I think you said somewhat closely.        But then when we asked if

you read or ever heard anything about the defendant and you
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 45 of 174   98


said no, and I just want to make sure that as you think about

it now or since you filled out the questionnaire are you aware

or heard anything about Mr. Stone in the news?

             PROSPECTIVE JUROR:    I am not.

             THE COURT:   So sitting right here today do you have

any opinion one way or the other about the charges in this

case?

             PROSPECTIVE JUROR:    No.

             THE COURT:   Now when asked if you had opinions about

other individuals whose name might come up in the case, you

were candid about your point of view about the President's use

of twitter, and my question is if you were to understand

Mr. Stone worked hard for the President's election, and was in

his circle of either people working formally or informally to

advance his campaign, does that, does your opinion of the

President affect your opinion of Mr. Stone?

             PROSPECTIVE JUROR:    (Pause.)

        Maybe, I don't know.

             THE COURT:   Well, I know it's a difficult question,

we're asking you to be candid, but that was a pretty long

pause.     So what were you thinking about as you considered how

you should answer that question?

             PROSPECTIVE JUROR:    I guess I would have to hear the

full case to make a decision.       To see how involved he was and

what extent of the involvement was, the election.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 46 of 174   99


             THE COURT:   The issue you're going to be asked to

decide is whether or not the government has proved the charges

against him beyond a reasonable doubt.         And so if it turned out

he was closely involved with the campaign, would that effect

your ability to be fair and to judge him impartially?

             PROSPECTIVE JUROR:    No.

             THE COURT:   You're suppose to wait until the end of

the case to decide --

             PROSPECTIVE JUROR:    Right.

             THE COURT:   -- whether he's guilty or not but you're

not suppose to wait to the end of the case to decide whether

you can be fair and impartial or not.

        I guess my question is do you have a question whether you

could be, if you heard maybe he was on the phone with people

from the campaign or he was one of the people on the campaign

or what he was doing was trying to help Donald Trump become the

president of the United States?

             PROSPECTIVE JUROR:    I wouldn't let my opinion of the

President influence my decisions or my beliefs on the court

case.

             THE COURT:   Do you think you would find that

difficult?

             PROSPECTIVE JUROR:    No.

             THE COURT:   I understand you understand the

importance of it, but -- all right.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 47 of 174       100


      Do you have any questions?

             MR. KRAVIS:     No, thank you, Your Honor.

             THE COURT:     Mr. Buschel?

             MR. BUSCHEL:     No, Judge.

             THE COURT:     All right, thank you very much.         You can

step out.

      (Prospective juror leaves courtroom.)

             MR. KRAVIS:     We're going to move to excuse the juror.

             THE COURT:     All right.     You might as well state the

basis.

      Do you also agree?

             MR. BUSCHEL:     Yeah.

            (Audience laughter.)

             THE COURT:     The effect was completely inappropriate

at all times.

             MR. KRAVIS:     Right because we have a written record

and it doesn't reflect that the Court asked the same questions

the Court had asked other prospective jurors.           There were some

very long pauses and some kind of odd reactions, just sort of

put that on the written record.

      And although the juror in the end did say that her views,

or political views would not effect her view of the evidence, I

think that her demeanor in giving the answers perhaps suggested

to the contrary.     That's a basis for the motion.

             THE COURT:     Yes, I think she hesitated for a
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 48 of 174   101


considerable period of time in answering the question about

whether she could put her views of the President aside and so

she'll be excused.

            MR. KRAVIS:    Thank you.

            THE COURT:    Bring in the next juror.

            THE DEPUTY CLERK:     They're all gone.

            THE COURT:    They're all gone.     So this would probably

be a good time for us to take a ten minute break.

      As I understand it, we've already, we've got more to go.

Yes, let's bring 15 more and you all can remain seated but

we're going to resume in ten minutes, okay.

      Thank you.

      (Recess at 2:17 p.m.)

      (Proceedings resumed at 2:40 p.m.)

      (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Your Honor, recalling criminal

Case Number 19-18, United States of America v. Roger J. Stone.

            THE COURT:    What is the juror number of the one we're

taking next?

            THE DEPUTY CLERK:     1402.

            THE COURT:    Okay, and let's just put on the record,

what is the number of the one that we've -- has the family

medical issue that has departed?

            THE DEPUTY CLERK:     Line 65.

            THE COURT:    And where is he?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 49 of 174     102


             THE DEPUTY CLERK:    On the third page, page 3.        1550,

line 65.

             THE COURT:    Okay, and the parties are aware of that?

             THE DEPUTY CLERK:    I just told them.

             THE COURT:    So counsel don't have any objection to

the fact that we've excused Number 1550, line 65 on page 3?

             MR. KRAVIS:    No objection.    Is the -- just to be

clear, is that person excused for the --

             THE COURT:    We've excused him for the day and we'll

have him call in and find out if we need him in the morning,

but it seemed to me like he may also not be available tomorrow

either.

             MR. KRAVIS:    No objection.

             THE COURT:    Okay, but he's not here now, is the

point.

             THE DEPUTY CLERK:    Not struck for cause yet?

             THE COURT:    Not yet.

             THE DEPUTY CLERK:    Thank you, Judge.

             THE COURT:    And we're going to take 1402 out of

order.     And this was actually the question I wanted to ask her

about anyway.

            (Prospective juror entered courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is Juror

Number 1402.

            (Prospective juror entered courtroom._
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 50 of 174   103


             THE COURT:   Good afternoon.

             PROSPECTIVE JUROR:    Good afternoon.

             THE COURT:   Thanks for your patience waiting for us.

We've looked through your jury questionnaire and there was an

answer that you gave at the end that I wanted to talk about

first.     And that was that you indicated you have a child who's

in school and he gets out at 3:45 p.m.

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   So are you the one who picks him up at

school?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   And then you take care of him once he

gets home in the afternoon?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   And is there anybody else in the

household who could do that if you were picked to serve on this

jury?

             PROSPECTIVE JUROR:    No.

             THE COURT:   So you're a single mom?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   You're taking care of him yourself.

Okay, and so would it be a hardship for to you to           sit in this

case?     You would be concerned about that every day?

             PROSPECTIVE JUROR:    Yes.

             THE COURT:   Okay, all right.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 51 of 174   104


       Does anybody have any questions that they want to ask this

juror?

            MR. KRAVIS:     No, thank you, Your Honor.

            THE COURT:     Okay, thank you very much.      You can step

out.

            PROSPECTIVE JUROR:      Thank you.

            (Prospective juror leaves the courtroom.)

            THE COURT:     Does anybody disagree with excusing this

juror?

            MR. KRAVIS:     No objection.

            THE COURT:     Okay.

            MR. BUSCHEL:     No objection.

            THE COURT:     Okay, so that's Number 1402.      All right,

now we can go back in order.

            MR. KRAVIS:     That's fine.

            (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:      Your Honor, this is Juror

Number 1650.

            THE COURT:     All right, good afternoon.      Thanks for

your patience throughout this process today.

       We have a few questions based on your jury questionnaire.

You indicated that you'd heard something about the fact that

how the defendant had been arrested and that it had something

to do with President Trump and the Mueller investigation.

       Is there anything else that has come to your attention
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 52 of 174   105


about him or anything more that you know about him or about

this case?

             PROSPECTIVE JUROR:    No.

             THE COURT:   Had you followed the Mueller

investigation closely?

             PROSPECTIVE JUROR:    No.

             THE COURT:   Okay, so is there anything about the fact

that you heard that he was arrested and the case may have

arisen out of that investigation that gives you an opinion

sitting here right now, one way or the other, about his guilt

or innocence?

             PROSPECTIVE JUROR:    No, I've read the headlines

before.   I was selected for jury duty, but I have not read any

of the stories in depth.

             THE COURT:   Okay, so do you have an opinion about the

charges in this case at this point?

             PROSPECTIVE JUROR:    No.

             THE COURT:   Is there any reason that you think that

you couldn't be fair to both him and to the government in this

case?

             PROSPECTIVE JUROR:    No.

             THE COURT:   I think you've indicated that it's

your -- is your husband, does he work for the senate finance

committee now?

             PROSPECTIVE JUROR:    No, the last time he worked with
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 53 of 174      106


them was about ten years ago.

            THE COURT:     So the charges in this case involve

allegations that the defendant wasn't truthful when he appeared

as a witness before a congressional committee.

      Is there anything about the fact that that's the charge,

and that your husband used to work on the Hill, that makes you

feel that you couldn't be fair to him in this case?

            PROSPECTIVE JUROR:        No.

            THE COURT:     Does the government have any questions?

            MR. KRAVIS:     No, thank you, Your Honor.

            THE COURT:     Anything for the Defense?

            MR. BUSCHEL:     No, thank you, Judge.

            THE COURT:     Okay, thank you.       You can step back out.

          (Prospective juror leaves courtroom.)

            THE COURT:     All right, you can bring in the next

juror.   Okay, I will.

            MR. BUSCHEL:     Yes.     You can bring in the next juror.

            THE COURT:     Thank you.

            MR. BUSCHEL:     Sorry.

            THE COURT:     That's all right.

          (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:       Your Honor, this is Juror

Number 0910.

            THE COURT:     All right.       Good afternoon, sir.    Thanks

for your patience today.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 54 of 174   107


      I just have a few follow-up questions based on your jury

questionnaire.     You indicated that you don't really follow the

news that closely, but you did indicate that you had some

sources of news and information.

      So do you -- are there particular issues that you do

follow as opposed to others?

             PROSPECTIVE JUROR:    I would say generally headlines.

Nothing of particular interest.

             THE COURT:    You indicated at the time that you filled

out the questionnaire that you really hadn't heard anything

about the defendant or this case.

      Is that still the situation other than what I've told

about what the case involves?

             PROSPECTIVE JUROR:    That's correct.

             THE COURT:    Okay, is there anything just hearing what

the charges involve that makes you feel that you couldn't be

fair to both him and to the government in this case?

             PROSPECTIVE JUROR:    No.

             THE COURT:    All right, does the government have any

questions?

             MR. KRAVIS:    Thank you, Your Honor.     Just very

briefly.

      Good afternoon.      I saw from your questionnaire that you're

a senior advisor with the AARP?

             PROSPECTIVE JUROR:    That's correct.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 55 of 174     108


            MR. KRAVIS:     What exactly do you do?

      What do you advise on?

            PROSPECTIVE JUROR:     Sure.    I work in the public

policy institute on issues of livable communities.

            MR. KRAVIS:     Great, thank you very much.

      Thank you, Your Honor.

            THE COURT:     Any questions?

            MR. BUSCHEL:     Nothing, Judge.

            THE COURT:     In connection with efforts to think about

public policy from the point of view of AARP, do you ever do

any lobbying or advocating for policy on the Hill or is it more

developing policy within the organization?

            PROSPECTIVE JUROR:     I do not do lobbying or advocacy.

I work strictly on factual policy based issues.

            THE COURT:     Okay, all right, thank you very much.

You can step out.

            (Prospective juror leaves courtroom.)

            (Brief recess.)

            (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Your Honor, this is Juror 1070.

            THE COURT:     All right, good afternoon.

            PROSPECTIVE JUROR:     How are you?

            THE COURT:     We've looked at your jury questionnaire,

but have a few follow-up questions that we want to ask.             I note

that you do pay some attention to the news and you've indicated
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 56 of 174   109


when you were asked if you'd read or heard anything about the

defendant that you just know he's a long time associate of

President Trump.     And there will be evidence in this case that

he's affiliated with the President and the campaign and either

worked on it in a formal or informal capacity.

      Is there anything about that information, the fact that he

may have been assisting the campaign, that gives you a point of

view one way or another about the defendant or an opinion in

this case?

             PROSPECTIVE JUROR:    No.

             THE COURT:   Now, the case also turns on whether the

defendant was truthful when he testified before the

house committee about contacts he may have had or others may

have had with WikiLeaks or with Julian Assange, either directly

or indirectly.

      When we asked if you had an opinion about any of the

individuals listed in a long list of people whose names might

come up in the trial, you mentioned that you were not a big fan

of Julian Assange.

      If the case involved alleged communications or attempts to

communicate with him, is the fact that that's involved in the

case something that would give rise to an opinion positively or

negatively for either side in this case?

             PROSPECTIVE JUROR:    I don't think so.

             THE COURT:   Okay, so can you put aside whatever you
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 57 of 174   110


think about Julian Assange as a matter of policy or principle

and just judge this case based on whether the government has

proved its charges against Mr. Stone?

            PROSPECTIVE JUROR:     Yes.

            THE COURT:    You indicated, just in terms of your work

schedule, it's a little unpredictable back in December -- in

September, what it might be in November.

      Sitting here today, is there any reason why you can't sit

through a trial that would, in all likelihood, be resolved

before Thanksgiving?

            PROSPECTIVE JUROR:     No.

            THE COURT:    Is there anything else, any other reason

that we haven't talked about that you feel you'd have

difficulty being fair and impartial in this case?

            PROSPECTIVE JUROR:     No.

            THE COURT:    All right, anything for the Government?

            MR. KRAVIS:    Thank you, Your Honor.

      Good afternoon.

            PROSPECTIVE JUROR:     Hi.

            MR. KRAVIS:    In your questionnaire you mentioned that

you have friends who work in the media who reported on the

investigation into circumstances surrounding foreign

interference in the 2016 presidential election.

      Is there anything about those conversations that would

affect your ability to be a fair and impartial juror in this
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 58 of 174   111


case?

             PROSPECTIVE JUROR:       No.

             MR. KRAVIS:    And --

             PROSPECTIVE JUROR:       I don't think I've spoken to them

about this case.

             MR. KRAVIS:    Got it.

        You mentioned in your questionnaire response that your

spouse works for a member of congress?

             PROSPECTIVE JUROR:       Yeah.

             MR. KRAVIS:    What does your spouse do for the member?

             PROSPECTIVE JUROR:       Can I give this answer privately?

             THE COURT:    Sure.

        Why don't we have someone from each side come to the

bench.     So I'm going to ask you to step around here as well,

and this will be the microphone that you speak to.

        But let him -- we have a little thing that we turn on so

the people in the courtroom can't hear what you're saying.

There you go.

            (Bench conference.)

             PROSPECTIVE JUROR:       She does scheduling.   She's an

executive assistant, that's about it.

             THE COURT:    Okay, is there any --

             PROSPECTIVE JUROR:       For Congressman Woodall.

             THE COURT:    And does he -- is he on the Select

Committee for Intelligence, do you know?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 59 of 174   112


            PROSPECTIVE JUROR:     Not that I'm aware.

            THE COURT:     Okay, is there anything about the fact

that she works for a congressman and this case involves

allegations that Mr. Stone wasn't truthful to congressman that

makes you feel that you can't be fair to him in judging the

charges?

            PROSPECTIVE JUROR:     I don't think so, no.

            THE COURT:     Have you heard anything about him or

about this case from her?

            PROSPECTIVE JUROR:     No.

            THE COURT:     Any follow-up questions on that issue?

            MR. KRAVIS:     No.

            THE COURT:     Okay all right, thank you.      You can go

back to your seat.

            (Open court.)

            MR. KRAVIS:     That's all I had.    Thank you,

Your Honor.

            THE COURT:     Okay, does Defense have any questions?

            MR. BUSCHEL:     No, thank you, Judge.

            THE COURT:     Okay, thank you very much.      You can step

back into the jury room.

            (Prospective juror leaves courtroom.)

            (Open court.)

            THE COURT:     All right, let's bring in the next juror.

           (Prospective juror enters courtroom.)
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 60 of 174      113


            THE DEPUTY CLERK:     Your Honor, this is Juror 0815.

            THE COURT:    All right, good afternoon.       Thanks for

waiting for us today.      We have your jury questionnaire and we

wanted to ask you a couple of questions.         One of the things we

told you at the time you filled out the questionnaire was that

you'd have to avoid talking to people about it or hearing

articles about it or paying attention to press about it, and

you indicated that you have friends in the news media.              And in

particular a very close friend and would you try your hardest,

which we appreciate it.

      And I guess my question is now that you've had some

experience trying to do that, is it an instruction that you

think you can follow if you are picked as a juror in this case?

            PROSPECTIVE JUROR:     I'm honestly not sure.      She knows

that I am assigned to jury duty.        I haven't explicitly stated

what case I'm on or anything like that, but I think she

understands that it's a big case just given the nature of the

schedule.    So I again would try to like keep the separation of

communication.

            THE COURT:    Well, have you     since you filled out the

questionnaire, have you talked to her about your jury service

or the questionnaire or the case at all?

            PROSPECTIVE JUROR:     Just that I would be coming back.

            THE COURT:    Okay, and when we asked if you'd read or

heard anything about him, you said you definitely had, but you
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 61 of 174    114


didn't quite remember the details.

      Can you tell me what your understanding is or what you

recall reading or hearing about him?

             PROSPECTIVE JUROR:    From what I can recall, I know

that he was heavily involved in the Trump 2016 campaign.            And

when pressed in Congress, I know from I mean, earlier this

morning, you mentioned that he supposedly lied to Congress, and

I do believe there was obstruction of justice and witness

tampering.     But I don't have any, like insider or any true

details that I know about.

             THE COURT:   When you say you believe there was

witness tampering or obstruction of justice, you mean you

believe those are the charges or you believe that happened?

             PROSPECTIVE JUROR:    Both.

             THE COURT:   So do you think you already have an

opinion about whether he committed the things he's charged with

doing?

             PROSPECTIVE JUROR:    I have an opinion about the

administration that he is associated with that leads me to

believe -- that leads me to lean yes, but I don't have enough

details off the top of my head.

             THE COURT:   Just the fact that you indicated that you

had a very low opinion of several other people involved with

the campaign including the candidate.         And given that, we

appreciate your candor when you said your general feeling may
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 62 of 174   115


make it difficult to be unbiased, and I believe you are sincere

when you say you would put forth the best effort.

       I guess I wondered how difficult you think it's going to

be and how much confidence you have that you could really put

that aside and be fair to him?

             PROSPECTIVE JUROR:    I honestly -- I'm not sure -- I

don't have -- I would like I understand the, you know, civil

duty of all of this and would like to hold myself to that, but

I'm not sure that I trust myself to especially given the news

at this point and the continued corruption, I want to say, in

the administration at this point that keeps coming to light.          I

don't have high confidence.

             THE COURT:    What I'm going to do is ask you to step

out.     We may bring you back in and ask you some more questions

or we may not.

             PROSPECTIVE JUROR:    Okay.

            (Prospective juror leaves courtroom.)

             THE COURT:    All right, I'm going to excuse this

juror.

             MR. KRAVIS:    No objection.

             THE COURT:    All right, let's bring in the next one.

            (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is Juror

Number 0068.

             THE COURT:    All right, thank you very much for
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 63 of 174     116


waiting for us this afternoon.        And we have your jury

questionnaire and we appreciate your candor.          And at that time,

I believe your husband had just been released for some rehab,

and without going into a lot of detail about his personal

information, I just want to know if you're involved in his care

right now and if that would pose a difficulty for you for

serving?

             PROSPECTIVE JUROR:    Thank you for asking.      I am

involved in his care.      It's mainly in the evening.       And as far

as that, I had some foot surgery in June.         And, in fact, when I

came in September, I was in a boot and I have to have some

further surgery because I developed an issue, and it's suppose

to be in a couple of weeks.       I have a letter from the doctor,

but that's sort of an auxillary thing.         But as far as my

husband, I could probably do it because I help him in the

evenings.

             THE COURT:   All right, so there's someone there in

the afternoons?

             PROSPECTIVE JUROR:    There's someone there.      He works.

             THE COURT:   Okay.

             PROSPECTIVE JUROR:    And he -- right now he has        an

infection of sorts, but it's being worked on and I think it's

okay.     It's just if something happens to him that's big, you

know, and it's -- because he has a C5, he has a spinal cord

injury.     It's just possible.    I always tell people that, you
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 64 of 174        117


know.     And so he's doing fine right now, I think.        He has a

urinary tract infection and they're trying to find the right

antibiotic.     And he's feeling okay.     It's just a little --

slightly touch and go.      But right now, it's stable today.

             THE COURT:   All right.    We all appreciate your

willingness to serve.      I guess my question is, would you be

worried about him while you're sitting here?

        Would you be able to devote your attention to the case?

             PROSPECTIVE JUROR:    I would say I would unless

something goes south, you know.        And that's hard.     It's just

hard to know but I would --

             THE COURT:   If an emergency --

             PROSPECTIVE JUROR:    If I possibly could, yes.        If

he's -- without an emergency, I could.

             THE COURT:   All right.    And then when is your -- you

say a couple of weeks, when is the surgery before or after

Thanksgiving?

             PROSPECTIVE JUROR:    Well it's, it is before

Thanksgiving.     It's supposed to be on the 15th.        I could

possibly change it but I would like to get it done if possible

and my doctor would like to get it done.

             THE COURT:   All right.    Let me ask you to step out

and we'll determine whether you need to come back in.

             PROSPECTIVE JUROR:    Okay, thank you.

            (Prospective juror leaves courtroom.)
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 65 of 174     118


             THE COURT:     I appreciate the update about

Thanksgiving, but I think it would be ambitious to suggest that

we'd be done by the 15th or 16th.

             MR. KRAVIS:     We're not.    We're not going to do it

that fast.

             THE COURT:     Okay, all right.

             MR. KRAVIS:     Yeah, so we have no objection to excuse

this juror.

             THE COURT:     You think she should be excused?

      Do we all think that?

             MR. KRAVIS:     Yes.

             MR. BUSCHEL:     That's fine.

             THE COURT:     All right, that's what we'll do.

          (Prospective juror enters courtroom.)

             THE COURT:     All right.    This is the questionnaire

that caught my attention again, the one that's coming up,

yesterday.

             THE DEPUTY CLERK:      Your Honor, this is Juror

Number 0173.

             THE COURT:     Good afternoon, sir.    How are you?

             PROSPECTIVE JUROR:      Good afternoon.   Fine, thank you.

             THE COURT:     All right.    We appreciate your patience

waiting for us and now it's your turn.          We have some follow-up

questions based on your questionnaire.

      You indicated that you're a pretty good consumer of a lot
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 66 of 174   119


of news and you've followed reports about some of the

investigations in recent years, somewhat closely.           And you did

give us some information of what you'd heard about the

defendant.

      So I wondered if you could explain possibly where you've

gained information about the defendant, if there's anything in

addition to what you wrote that you've heard about him?

             PROSPECTIVE JUROR:    I would say primarily on Twitter

is where I've seen information about the defendant.

             THE COURT:   Do you follow his Twitter posts?

             PROSPECTIVE JUROR:    No, I do not.

             THE COURT:   All right.    Well, you indicated that you

had negative opinions about some other individuals involved

with the Trump campaign and with the President, but then you

said "but I don't think I would unfair or impartial as a

juror."

      So does the fact, if you knew that the defendant was

involved in the Trump campaign in some fashion or supportive of

it or active in it, would that effect your ability to come to

this case with an open mind?

             PROSPECTIVE JUROR:    I don't think so.

             THE COURT:   All right.    Well, I was a little

concerned about -- you indicated that you generally have a

sense of him and you put in quotes, "as a dirty trickster,"

close quote.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 67 of 174   120


      So were you a referring to anything in particular?

             PROSPECTIVE JUROR:     I guess it was just a general

impression from things I'd seen on Twitter.

             THE COURT:     Well, is there -- is there anything that

you've seen that -- do you feel like you know enough about his

character to have an opinion about whether he's guilty or

innocent of the things he's been charged with?

             PROSPECTIVE JUROR:     No, I don't.

             THE COURT:     Are there any specific events that you

have in mind when you say you've heard about him as a

trickster?

             PROSPECTIVE JUROR:     None that come to mind, no.

             THE COURT:     Does the Government have any questions?

             MR. KRAVIS:     Good afternoon, sir.

             PROSPECTIVE JUROR:     Good afternoon.

             MR. KRAVIS:     Is there anything that you have seen or

heard about the defendant that would make it difficult for you

to be a fair and impartial juror in this case and to decide the

case solely on the evidence presented?

             PROSPECTIVE JUROR:     No, I don't think so.

             MR. KRAVIS:     Thank you.

             MR. BUSCHEL:     Good afternoon.

             PROSPECTIVE JUROR:     Good afternoon.

             MR. BUSCHEL:     Do you work in the media?

             PROSPECTIVE JUROR:     No, I don't.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 68 of 174      121


             MR. BUSCHEL:   Did you ever?

             PROSPECTIVE JUROR:      No.

             MR. BUSCHEL:   What is -- I don't understand what --

you said you work for Austrian or German media.

        Do I have --

             PROSPECTIVE JUROR:      No, that's my spouse.

             MR. BUSCHEL:   Your spouse.     Do you talk to her about

news?

             PROSPECTIVE JUROR:      He, actually.

             MR. BUSCHEL:   What's that?

             PROSPECTIVE JUROR:      He.

             MR. BUSCHEL:   He.     Okay, I'm sorry.

        Do you talk to him about the news or does -- is it --

             PROSPECTIVE JUROR:      We might, yeah.

             MR. BUSCHEL:   Has he followed anything regarding this

case?

             PROSPECTIVE JUROR:      Not to my knowledge, no.

             MR. BUSCHEL:   Russian interference in the election?

             PROSPECTIVE JUROR:      Not to my knowledge.    I don't

know that they've don't any stories.

             MR. BUSCHEL:   Okay.     I mean --

             PROSPECTIVE JUROR:      -- on that aspect?

             MR. BUSCHEL:   -- has he spoken to you about it

personally?

             PROSPECTIVE JUROR:      About this case?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 69 of 174   122


            MR. BUSCHEL:     Yes.

            PROSPECTIVE JUROR:       No.

            MR. BUSCHEL:     Or Russian --

            PROSPECTIVE JUROR:       No.

            MR. BUSCHEL:     -- or Russian interference in the

election?

            PROSPECTIVE JUROR:       Uh-uh.

            MR. BUSCHEL:     Okay, what is a dirty trickster?

            MR. KRAVIS:     Objection.

            THE COURT:     Well, what did you mean by it?

            MR. BUSCHEL:     What did you mean?

            PROSPECTIVE JUROR:       I suppose I was thinking mainly

of -- I know that he has a tattoo of Richard Nixon on his back.

            MR. BUSCHEL:     Okay.

            PROSPECTIVE JUROR:       And suppose, I suppose I

associated him with Nixon.

            MR. BUSCHEL:     Okay, and to you what does that

association mean?

            PROSPECTIVE JUROR:       Just that he was known as "Tricky

Dick."

            MR. BUSCHEL:     And okay, I am following you.

      As you associate Tricky Dick, Richard Nixon with

Roger Stone, how would it relate?

            PROSPECTIVE JUROR:       I don't even know why he has such

a tattoo, but I know it from having seen a picture of it on
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 70 of 174      123


Twitter.

            MR. BUSCHEL:     That's fair, that's fine.

      My question to you is, how do you harmonize that with the

presumption of innocence in this case?

            PROSPECTIVE JUROR:     How do I harmonize that.         I'm not

sure I understand.       What do you mean?

            MR. BUSCHEL:     Do you have the ability to remain -- to

be fair and impartial and find him --

            PROSPECTIVE JUROR:     Yes, I believe that I do.

            MR. BUSCHEL:     -- find him, presume that Roger Stone

is innocent throughout the case, even throughout your

deliberations?

            PROSPECTIVE JUROR:     Yes.

            MR. BUSCHEL:     But I'm still trying -- when you're

saying he has a tattoo, that makes him a dirty trickster.

      What does a dirty --

            PROSPECTIVE JUROR:     I guess as I said, I think I said

before it's just sort of a general impression that I've had,

but I don't know of any specific reason.

            THE COURT:     Is it something that someone may have,

term may have used to characterize him on Twitter, possibly?

            PROSPECTIVE JUROR:     Perhaps.

            THE COURT:     But you don't have any specifics about

why that term might apply or might not?

            PROSPECTIVE JUROR:     No.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 71 of 174   124


            THE COURT:     All right, right now he's charged with

specific offenses and an indictment in this case.           He is

presumed to be innocent.       The Government has to put on

evidence, persuade you beyond a reasonable doubt that he's

guilty.   If not, then it's your job find him innocent.

      Are you confident that you're walking in here as a blank

slate, ready to hear that evidence and decide this case based

solely on the evidence?

            PROSPECTIVE JUROR:     Yes.

            MR. BUSCHEL:     You indicate in one of your answers

that you have negative opinions regarding Trump and other

people; Bannon, Manafort.       Roger Stone has helped Donald Trump

get elected as President.

      What are your feelings about that; if being associated,

being a crony of someone who is, someone you have a negative

impression of?

            MR. KRAVIS:     Objection.

            THE COURT:     I think the question, What are your

feelings about that, is a little broad.

      If you could just bring it back to this -- does that

affect your ability to treat him fairly if you know he's

involved with the politician that you don't know have a high

opinion of?

            PROSPECTIVE JUROR:     I believe that I could base my

judgment upon the evidence regardless of a negative opinion
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 72 of 174   125


that I might have.

             THE COURT:     Okay, all right.     Any further questions?

             MR. BUSCHEL:     Thank you, Judge.

             THE COURT:     Thank you.   Okay.    You can step back into

the...

           (Prospective juror leaves courtroom.)

             MR. BUSCHEL:     Thank you, Judge.

      For juror, prospective juror 173, we move to excuse for

cause.

      Questions 25, he suggests that he follows media reports

regarding the Russian interference in 2016 somewhat closely.

But his answers -- and I have to rely on the Court's in -- on

understanding of his demeanor, response time, looking at the

Court, and his answers were a bit hesitant.

      Question 27, his relationship between a Nixon tattoo and

therefore he's a dirty trickster, it felt like he wasn't being

as open and honest as he ought to be with the Court about that.

It means something.       He's been following it closely. And he's a

dirty trickster.     What does that mean?        It means he has tattoo

of Richard Nixon.

      And lastly for Question 30, his answer to that, he has

negative opinions regarding the Bannon, Manafort, Trump, but

still thinks he can -- doesn't have Roger Stone in that group

of people.     I think based upon his answer, he should be

excused.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 73 of 174   126


            THE COURT:    All right.    I thought it was a close call

every time I've look at this.       I think it's still a close call.

I mean, I actually think he is being sincere when he says he

thinks he can be fair.      But we're supposed to be starting with

people that don't have a baseline opinion about the people

involved in the trial.

      And when he says, "I generally have a sense of him as a

dirty trickster," putting aside who may have used those words,

I just think that's not a good place to start.          So I'm going to

excuse this juror.

          (Juror excused.)

          (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Your Honor, this is Juror

Number 1518.

            THE COURT:    All right.    Good afternoon.

            PROSPECTIVE JUROR:     Good afternoon, Your Honor.

            THE COURT:    Thank you for your patience with us.

      In the time since you have completed the jury

questionnaire, have you read or heard anything additional about

the defendant?

            PROSPECTIVE JUROR:     I have not, no.

            THE COURT:    Okay.   You indicated that you're working

as an intern in a place called Congress for the New Urbanism.

And I understand that we're not talking about congress as in

the United States Congress?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 74 of 174   127


             PROSPECTIVE JUROR:    No, it's completely separate, but

that's a common confusion.

             THE COURT:   And I believe new urbanism is a form of

urban planning, is that correct?

             PROSPECTIVE JUROR:    And urban design, nonprofit,

yeah.

             THE COURT:   Okay, so that doesn't have anything to do

with the legislature?

             PROSPECTIVE JUROR:    No, absolutely not.

             THE COURT:   All right.    Now, you follow the news

somewhat and you indicated that you had heard a little bit

about the case and the arrest.

        Can you just tell us a little bit about what -- what you

know, if anything, about this case or about the defendant?

             PROSPECTIVE JUROR:    Right.    I mean, I'm not -- that

is most of my understanding of what's going on in this case.           I

usually have the TV on in the background when I'm in my living

room or doing work in my house.        And typically it's tuned into

the news, so I heard a little bit just based on -- or a little

bit in terms of there being an arrest, and there being a raid,

but nothing in terms of why there was a raid.

        And so that -- that's all I know about the case.

             THE COURT:   And can you come into this understanding

that just the fact that he was arrested or just the fact that

his house was searched doesn't mean that he's necessarily
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 75 of 174   128


guilty, the government has to prove his guilt beyond a

reasonable doubt in this case?

             PROSPECTIVE JUROR:    Yes, I understand that.

             THE COURT:   Okay.   Now, we asked if you had opinions

of a number of people who were listed and one was Donald Trump

and one was Steve Bannon, and you indicated "I have opinions on

them," didn't tell us what they were.         But then you said "but I

don't believe that those opinions would make it difficult to be

fair."

      So can I assume from that, that all your opinions of

Donald Trump and Steven Bannon are not positive?

             PROSPECTIVE JUROR:    Yes, that's correct.

             THE COURT:   Now, this defendant, you're going to

learn, played a role and was supportive of Donald Trump's

campaign to become president of the United States.

      Does that, the fact that he did that, give you an opinion

about him that's going to effect your ability to be fair in

this case?

             PROSPECTIVE JUROR:    No, it does not.

             THE COURT:   And I think you indicated that you have

friends that work in congressional offices.

      Is the fact that he's charged with allegedly not being

truthful to members of congress, do you feel like you can

approach that charge with an open mind and treat him fairly in

this case?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 76 of 174   129


            PROSPECTIVE JUROR:     I do, yes.

            THE COURT:     All right, does the Government have any

follow-up questions?

            MR. KRAVIS:     No, thank you, Your Honor.

            THE COURT:     Anything from the defense?

            MR. BUSCHEL:     No, Judge.

            THE COURT:     Okay, all right.

            PROSPECTIVE JUROR:     Thank you.

            THE COURT:     Thank you.     You can step back out.

           (Prospective juror leaves courtroom.)

            THE COURT:     All right.     So a motion with respect to

this juror?

            MR. BUSCHEL:     No, Judge.

            THE COURT:     Okay, all right, let's bring in the next

one.

           (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Your Honor, this is Juror

Number 0706.

            THE COURT:     All right.     Good afternoon, sir.

            PROSPECTIVE JUROR:     Afternoon.

            THE COURT:     You indicated in your jury questionnaire

that you are self-employed as a contractor, and I think you

have done some work for some government organizations as well.

       Has that at all been in the information technology field?

            PROSPECTIVE JUROR:     No.     The work I do for foreign
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 77 of 174     130


governments is like maintenance on a property, stuff like that.

            THE COURT:    Okay, and so is that the kind, that's the

kind of contractor that you are?

            PROSPECTIVE JUROR:     Yeah, right now it's I'm doing

some work for a residence owned by the Embassy of Namibia,

that's about it.     Just some maintenance.

            THE COURT:    You indicated when we gave you the list

of names that included the president and a number of people

that worked on his campaign -- have a little trouble reading

your handwriting but --

            PROSPECTIVE JUROR:     Sorry.

            THE COURT:    That's okay.      You said you have an

opinion on some of them, and so I guess my question is:             Do you

have any information about or opinion about Roger Stone?

            PROSPECTIVE JUROR:     I don't have any information or

an opinion.

            THE COURT:    All right, if you heard that he was

actually associated with some of these other people, in

particular Donald Trump and the effort to make Donald Trump

President of the United States, would that give you an opinion

that would affect your ability to be fair in this trial?

            THE DEFENDANT:    Not based off of the other, the other

names listed.     I wouldn't associate them, one as a cause or

effect of the other.

            THE COURT:    Okay.   Well, there will be evidence that
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 78 of 174     131


he was in communication with, allegedly with the campaign or at

various times was involved with the campaign.

      So does that association effect your opinion of him and

your ability to treat him as he is right now, which is innocent

until proven guilty?

             PROSPECTIVE JUROR:    I have no problem separating him

in his roles from the individual -- the people until I have

more information, I think.

             THE COURT:    All right, do you have any questions?

             MR. KRAVIS:    Thank you, Your Honor.     Just one

question.

      Good afternoon, sir.

             PROSPECTIVE JUROR:    Hi.

             MR. KRAVIS:    You had mentioned in your questionnaire

a circumstance or a time when you were the victim of a crime?

             PROSPECTIVE JUROR:    Sure.

             MR. KRAVIS:    You know what I'm talking about?

             PROSPECTIVE JUROR:    Certainly, yeah.

             MR. KRAVIS:    The question I have is just, is there

anything about that experience that you had that would in any

way effect your ability to be a fair and impartial juror in

this case?

             PROSPECTIVE JUROR:    No.     If I wanted to pursue that

particular issue more aggressively, I could have done so.

             MR. KRAVIS:    Right, I understand.     Okay thank you
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 79 of 174      132


very much.     That's all I had.     Thank you, Your Honor.

             THE COURT:     Anything from the defense?

             MR. BUSCHEL:     Good afternoon.

             PROSPECTIVE JUROR:     Good afternoon.

             MR. BUSCHEL:     You did some work for the Department of

Homeland Security?

             PROSPECTIVE JUROR:     I worked as a contractor and as a

federal employee between 2008 and 2016 for U.S. Citizenship and

Immigration Services Office of Information Technology.

             MR. BUSCHEL:     Okay, anything do within a law

enforcement capacity?

             PROSPECTIVE JUROR:     I mean, that agency is primarily

a benefits agency or it was primarily a benefits agency.              There

wasn't a lot of enforcement done by that agency.           I mean, I

would support the FD, the FDNS, the Fraud Detection National

Security groups with their mobile devices.           Primarily just

their mobile devices; blackberries, cell phones, pagers.              And

they would do the enforcement.        I would just support them in

their IT initiatives from Washington.           So it was very, nothing

hands on.     But I was, you know, that was going on at some level

in the building.

             MR. BUSCHEL:     Anything about that experience, working

for the government that makes you want to favor the government

versus follow the instruction on presumption of innocence?

             PROSPECTIVE JUROR:     There's no favor towards the
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 80 of 174      133


government because I've worked there or because I've not worked

there.   It is what it is.      It's an agency with a mission.         And

I did my small role as best I could to support the mission.

            MR. BUSCHEL:     Okay, thank you, sir.

            THE COURT:     All right.    Thank you very much.       You can

step back into the jury room.

          (Prospective juror leaves the courtroom.)

            THE COURT:     All right, you can bring in the next

juror, unless someone has something to say?          Okay.    Let's go.

          (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Your Honor, this is Juror 0617.

            PROSPECTIVE JUROR:     Hello.

            THE COURT:     Good afternoon.     How are you?

            PROSPECTIVE JUROR:     I'm fine.     Thank you.

            THE COURT:     All right.    We have just a couple of

follow-up questions.       You filled out your questionnaire, which

we appreciated.     And you indicated that you don't really follow

the news very much, though you do seem to watch the local --

one of the local news affiliates.

      So either -- at any point, either before or after you

filled out this questionnaire, have you read or heard anything

about this defendant or this case?

            PROSPECTIVE JUROR:     No.

            THE COURT:     So you're coming in here, you don't

really have an opinion at all about whether he's guilty or
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 81 of 174       134


innocent or what he did or who he is?

            PROSPECTIVE JUROR:       No.

            THE COURT:     Okay.    And is there -- do you have a

point of view about politics and national news that leads you

to not follow it or have you just never been all that

interested?

            PROSPECTIVE JUROR:       I just never really been all

interested in it.

            THE COURT:     Okay, all right does the government have

any questions?

            MR. KRAVIS:     Thank you, Your Honor.

      Good afternoon, ma'am.

            PROSPECTIVE JUROR:       Hi.

            MR. KRAVIS:     I saw on your questionnaire you

mentioned that you had a niece who worked as a paralegal at a

law firm some years ago?

            PROSPECTIVE JUROR:       Yes.

            MR. KRAVIS:     Do you know anything about what kind of

law the law firm practiced or what kind of cases she worked on?

            PROSPECTIVE JUROR:       No, I don't.

            MR. KRAVIS:     Okay.    All right.     Thank you very much.

      Thank you, Your Honor.

            THE COURT:     Okay.    All right.     Mr. Buschel?

            MR. BUSCHEL:     Nothing.       Thank you, Judge.

            THE COURT:     Okay.    Thank you very much.        After all
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 82 of 174   135


that, you get to go back in the jury room.

             PROSPECTIVE JUROR:    Okay.

            (Prospective juror leaves courtroom.)

             THE COURT:   All right.     Bring in the next juror.

            (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is Juror

Number 0781.

             THE COURT:   All right.     Good afternoon.

             PROSPECTIVE JUROR:    Good afternoon.

             THE COURT:   Appreciate your waiting for us all this

time.     We have your questionnaire, and so we don't have too

many questions to ask you.

        But I do want to ask you if -- since the day you were here

when you had to fill this out, have you heard anything or

gotten any more information about this case or the defendant or

anything about it?

             PROSPECTIVE JUROR:    No.     I don't know the person he

is, so...

             THE COURT:   Okay.

             PROSPECTIVE JUROR:    I'm going to -- what -- where

were they at?

             THE COURT:   He was seated there earlier and stood up

and introduced himself to you.         He's not sitting in the

courtroom --

             PROSPECTIVE JUROR:    Oh, okay.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 83 of 174   136


             THE COURT:   -- at the moment, but he was the first

person I had stand up and look at you all.

             PROSPECTIVE JUROR:    Oh, yeah, I remember.      I

remember.

             THE COURT:   Okay, but you didn't know him or

recognize him, did you, when he stood up?

             PROSPECTIVE JUROR:    No, uh-uh.    I never seen him

before.

             THE COURT:   Okay, and I take it you don't pay too

much attention to the national news or political news or any of

that?

             PROSPECTIVE JUROR:    I do, but I didn't -- I didn't

pay attention to what this -- the one you was talking about.

             THE COURT:   Okay, so does the name Roger Stone ring a

bell?

             PROSPECTIVE JUROR:    No, it doesn't.

             THE COURT:   Well, I notice that you served as a juror

in trials before.     And is that times that you've been called to

serve on a jury or times that you actually sat in the box and

it went all the way to a verdict?

        Did you reach a verdict in your trials when you were a

juror before?

             PROSPECTIVE JUROR:    Reach a verdict.     I mean, when I

went to trial?

             THE COURT:   Yeah.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 84 of 174   137


            PROSPECTIVE JUROR:     You talking when I came to this,

to this court?

            THE COURT:    No.   I think we asked you have you ever

served on a jury before and you said, yes, three times.

            PROSPECTIVE JUROR:     Yeah.   I went, I went to court

myself on a -- and served on a jury, yeah.

            THE COURT:    Okay, that was -- so did you sit in the

jury box and listen to the evidence and have to decide the

case, not this jury box but a jury box, over in Superior Court?

            PROSPECTIVE JUROR:     Yes, uh-huh.

            THE COURT:    And did the jury decide at the end of the

day whether the defendant was guilty or innocent?

      Do you remember?

            PROSPECTIVE JUROR:     I think they said I was not

guilty.

            THE COURT:    Okay, so three different times you served

on a jury you think?

            PROSPECTIVE JUROR:     About once, about two times.

            THE COURT:    Okay, do you feel that you would be able

to sit in this courtroom for the time it takes, a couple of

weeks, and listen to the evidence and be fair to both sides

and -- and reach a verdict and follow my instructions?

            PROSPECTIVE JUROR:     Meaning, I have to come back

again?

            THE COURT:    Well, that's, I guess, what I'm asking
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 85 of 174   138


you.    The people who get picked are going to have to sit and be

jurors in this case like you were way back in Superior Court,

and that could take two weeks or more of being here every day

and listening.

       Would that be a challenge for you or do you think you

could serve as a juror in this --

            PROSPECTIVE JUROR:     I mean, is it on me?      Did I have

to or is it something you saying I must do?

            THE COURT:    Well, generally, people don't get to

choose whether they get to be on a jury or not, but I am

interested in knowing if there's, you know, if you have

difficulty sitting or difficulty paying attention.

            PROSPECTIVE JUROR:     Yes, I do, yeah.

            THE COURT:    I would need to know that.       That would

help me decide whether we would ask you to be here or not.

            PROSPECTIVE JUROR:     Or if they have a disability or

whatever.

            THE COURT:    Do you have a disability you want to tell

me about?

            PROSPECTIVE JUROR:     I mean, no, I don't want to tell

myself, but Jesus --

            THE COURT:    Well, would you like to tell me in

private and not tell everybody in the courtroom?

            PROSPECTIVE JUROR:     Yeah, private.     Yeah, private.

            THE COURT:    All right.    So I'm going to ask one
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 86 of 174     139


lawyer from each side to come stand here and you can tell me --

             THE WITNESS:     Come stand there?

             THE COURT:     Yes.

             PROSPECTIVE JUROR:      Okay.

             THE COURT:     So it's just you and us.

        Just wait one minute.

             (Bench conference.)

             THE COURT:     What I want you to know is that -- can

you come stand here.        We do ask citizens to come and serve on a

jury if they can.     But if it's a hardship, we need to know.

        So is there some reason why it would be a hardship for you

to sit for a trial in this courtroom for a couple of weeks?

             PROSPECTIVE JUROR:      I mean, it would -- I really

don't have anything.        I mean, it's not going to bother me.

             THE COURT:     All right.   Is there something else you

had in mind when you said, oh do I have to sit here?

        Do you have a concern about your ability to serve on this

jury?

             PROSPECTIVE JUROR:      No, uh-hmm.

             THE COURT:     All right.   You just prefer not to?

             PROSPECTIVE JUROR:      I would say I didn't mind.

             THE COURT:     You didn't mind?

             PROSPECTIVE JUROR:      Uh-hmm.

             THE COURT:     Okay.   All right.     Okay.   I'm going to

let you go back to --
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 87 of 174    140


            MR. KRAVIS:    I'm sorry.      May we pursue one other

matter at the bench while we're here?

            THE COURT:    Yes, please.

            MR. KRAVIS:    I'm sorry.      I don't mean to put you on

the spot or anything, but the questions the Judge was asking

about the times that you had been to court before, were those

times when you served on a jury or when you yourself were

charged with a crime as a defendant?

            PROSPECTIVE JUROR:     A defendant.     A defendant.

            THE COURT:    Were you a defendant?

            PROSPECTIVE JUROR:     Yeah.

            THE COURT:    So can you tell us what you were charged

with in the past?

            PROSPECTIVE JUROR:     Oh, it was just a misdemeanor.

But -- it was a dispute between me and the lady, you know,

where I live at.     We were like seeing the same person, a man.

            THE COURT:    All right, and did it result in some kind

of fight?

            PROSPECTIVE JUROR:     Yeah, uh-hmm.

            THE COURT:    And was she charged too or just you?

            PROSPECTIVE JUROR:     Oh, my Jesus.

            THE COURT:    You don't have to tell us all the facts.

I guess the question is, you were charged and there was a

trial?

            PROSPECTIVE JUROR:     Uh-hmm.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 88 of 174       141


             THE COURT:     Did you feel like it was fair at the end

of the day?

             PROSPECTIVE JUROR:     To me, yeah, I thought so.

             THE COURT:     All right.   Do you feel that -- was it

the U.S. Attorney's office that prosecuted it or did -- was

this a --

             PROSPECTIVE JUROR:     It was a, it was a judge.       I

forgot the, the thing, but it was a judge.

             THE COURT:     Okay, well do you have any hard feelings

against prosecutors, the government for -- for charging you in

that case?

             PROSPECTIVE JUROR:     Well, they felt that I had

something to do with it, so...

             THE COURT:     Okay.

             PROSPECTIVE JUROR:     I had to go to court.

             THE COURT:     Okay.

             PROSPECTIVE JUROR:     I was a victim of it.

             THE COURT:     Well, actually what I'd -- what I'd like

to do is ask you to step out.        And then, we might have more

questions for you, we might not.         But I'm going to ask you to

step out right now.        I think we've asked her a lot of

questions, and then we'll decide if we need to ask you more.

             PROSPECTIVE JUROR:     Okay, okay, then.

             THE COURT:     All right.

             MR. KRAVIS:     Is it okay if we stay at the bench?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 89 of 174    142


            THE COURT:     Yes.

            MR. BUSCHEL:     Thank you.

            THE COURT:     I'm not comfortable that she's

understanding the questions.

            MR. BUSCHEL:     Right.     So I was -- that was the motion

I was going to make at the bench.

            THE COURT:     All right, I think we should excuse her.

            MR. KRAVIS:     Yes, thank you, Your Honor.

            THE COURT:     Thank you.

          (Prospective juror excused.)

            (Open court.)

            THE COURT:     All right.       Mr. Haley, let's bring in the

next.

          (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Your Honor, this is Juror

Number 0772.

            THE COURT:     Good afternoon.

            PROSPECTIVE JUROR:        Hi.

            THE COURT:     Hi, thank you for your patience and

waiting for us.     We have a few follow-up questions for you.

            PROSPECTIVE JUROR:        Sure.

            THE COURT:     We've all looked at the jury

questionnaire.     I guess my first question is:         Since the time

you filled out the questionnaire, have you read or heard

anything about the defendant and about this case?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 90 of 174      143


             PROSPECTIVE JUROR:     No, because you instructed us not

to.

             THE COURT:   All right.       Was that difficult given

where you're employed?

             PROSPECTIVE JUROR:     Yes.     I'm sorry.   What was your

question?

             THE COURT:   Was it difficult for you to keep yourself

from reading and hearing about the case?

             PROSPECTIVE JUROR:     No.     My job deals with tax

policy.     So the only thing I'm reading or if -- have to read

are tax bills and whatnot.        So, no, it's very easy to keep

other matters separate.

             THE COURT:   Okay, you indicated, I guess, at one

point that you use to follow national news.

             PROSPECTIVE JUROR:     Yes.

             THE COURT:   And then you underscored that you no

longer do it, and you described yourself as a news junky at one

point, but then said that you made a conscious decision not to

keep that up.

      And so I wondered if there's something specific that's --

that's responsible for the change?

             PROSPECTIVE JUROR:     No.     There was nothing specific.

I just -- I used to love it.        I used to love the horse race.

Who was the NBC -- Meet the Press, and he passed away.              And I

can't remember his name, but I used to just love following him.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 91 of 174    144


And there was just so much pressure 24/7 news cycle.           The

oppressiveness of always hearing a bad story.          It doesn't have

to be politics, just anything, you know, a shooting, whatever.

      And I'm just, like, no, you know.        I have so much going on

in my life and I work dealing with this tax stuff all day.              I

want to be able to have my life back and it not be tethered to

what I hear and what people say.

      So just -- and it's always embarrassing too.          I'll just

say one thing that, you know, I was -- took so many, I was an

English major.     I took so many classes of the, you know, Latin

American literature and pre-World War I.         And, you know, what's

going to happen to the people when you don't pay attention.

      So I feel somewhat like, is that who I am because I don't

pay attention.     And I just -- I don't have conversations with

people about it, about anything.        I just, you know, you want to

talk to me about my dog, about science fine.          Let's have fun.

I'm not -- that's it.

            THE COURT:    Well, I don't know whether you should be

embarrassed about it or not, but it might actually make you

perfectly well qualified for jury service.

            (Laughter.)

            THE COURT:    So the question I have is because you

have stayed away from the news, is it fair to say that you

don't bring any opinions into the courtroom right now about

this defendant or these charges?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 92 of 174   145


            PROSPECTIVE JUROR:      No, not at all.

            THE COURT:    All right.      Do you have any questions?

            MR. KRAVIS:    Just briefly.      Thank you, Your Honor.

      Good afternoon, ma'am.

            PROSPECTIVE JUROR:      Hi.

            MR. KRAVIS:    I noticed on your questionnaire that you

mentioned that you wear hearing aids.

            PROSPECTIVE JUROR:      You know what --

            THE COURT:    All right, well you need to speak in the

microphone then.

            MR. KRAVIS:    Right, I noticed on your questionnaire

you mentioned that you wear hearing aids?

            PROSPECTIVE JUROR:      Yes, and that's very apropos.

            MR. KRAVIS:    Right.

            PROSPECTIVE JUROR:      They're in.    Usually I don't have

a problem so long as I'm not like put away in some corner.

            MR. KRAVIS:    So when I got a little closer to the

microphone that helped?

            PROSPECTIVE JUROR:      Right.

            MR. KRAVIS:    Okay.

            PROSPECTIVE JUROR:      As long as someone is speaking in

the microwave, not microwave -- microphone directly at me, I

don't have a problem.

            MR. KRAVIS:    So like this level is good?

            PROSPECTIVE JUROR:      Yeah.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 93 of 174      146


            MR. KRAVIS:     Yeah, okay good.      Thanks.

      That's all I had.      Thank you, Your Honor.

            THE COURT:     All right, Mr. Buschel.

            MR. BUSCHEL:     Now I'll try.

            PROSPECTIVE JUROR:      Hi.

            MR. BUSCHEL:     Hi.   In one of your written answers,

you said that Roger -- the name of Roger Stone rings a bell.

            PROSPECTIVE JUROR:      I'm sorry.     Can you?

            MR. BUSCHEL:     The name Roger Stone rings a bell?

            THE COURT:     Did you say -- you said in your answer

the name of the defendant rings a bell, but in all honestly --

            PROSPECTIVE JUROR:      Oh, I thought you -- yeah.      No, I

remember hearing it in relation to art, for some reason.            And I

was it -- and then I didn't pursue it.           I didn't follow up.

            MR. BUSCHEL:     Art like --

            PROSPECTIVE JUROR:      That's when --

            MR. BUSCHEL:     Art like paintings and -- is that what

you mean, art?

            PROSPECTIVE JUROR:      Pardon?

            MR. BUSCHEL:     In relation to art?

            PROSPECTIVE JUROR:      I thought that was where I had

heard a connection.       It was like, that name sound, sounded

familiar.

            THE COURT:     But you don't really know where you heard

the name?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 94 of 174      147


             PROSPECTIVE JUROR:     But I couldn't seem to connect

the dots.

             MR. BUSCHEL:     Okay, very well.     Thank you, Judge.

             THE COURT:     All right.

             PROSPECTIVE JUROR:     Thank you.

             THE COURT:     Okay, thank you.     You can step back in

the jury room.

            (Prospective juror leaves courtroom.)

             THE COURT:     All right.   Let's bring in the next

juror.

             THE DEPUTY CLERK:     Your Honor, this is Juror

Number 0394.

             THE COURT:     All right.   Good afternoon, sir.

      When you filled out the jury questionnaire, it was

September and we asked you to talk about your availability in

November.     You had some concern that there might be an

important business proposal during that time frame.

      So how is it looking now?

             PROSPECTIVE JUROR:     So I was expecting a very large

RFP Friday, and it did not come out.           And I called the client

and it's been delayed for at least two weeks.           So I'm

reasonably available.

             THE COURT:     All right.   Well, what if it hits in two

weeks?

             PROSPECTIVE JUROR:     I have a team of people that can
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 95 of 174   148


handle it.

             THE COURT:   All right.    So until you're finish here,

you'll be all right?

             PROSPECTIVE JUROR:     Yes, ma'am.

             THE COURT:   Okay, I need you to actually say yes and

no --

             PROSPECTIVE JUROR:     Yes, yes, ma'am.

             THE COURT:   -- into the microphone rather than nod

your head because this lovely lady is trying to type what you

say.

        You indicated that you do follow some news sources and we

asked at the time if you'd read or heard anything about the

defendant.     And you said, "Not really.      I vaguely remember news

reports from the time.      Nothing specific."

        So either from before then or since, do you have any more

information -- do you remember what the news report was about

that you might have seen?

             PROSPECTIVE JUROR:     I -- I vaguely remember, sort of,

minor aspects of it.      But I -- honestly, I don't remember any

of the facts.

             THE COURT:   All right.    So when you say "minor

aspects of it" --

             PROSPECTIVE JUROR:     I remember seeing the -- the

defendant, you know, on the news, you know, things like that.

Just video, what have you.        But I -- honestly, I don't follow
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 96 of 174        149


the news that closely.

            THE COURT:     All right, so would this have been when

he was arrested or do you have a recollection of when he

appeared before congress?

            PROSPECTIVE JUROR:        No recollection of when he

appeared before Congress.          Probably when he was arrested and

then I do recall that there was -- that, you know, he

allegedly -- there was some tweets that were seen as

inappropriate or something like that.             But I don't remember

every detail of the facts, honestly.

            THE COURT:     And if you read or heard, or if you

recall that there may have been a question about whether he

said or did something on Twitter that wasn't appropriate, if

that's not part of the evidence in this case, can you put that

aside and not pay any attention to it in deciding whether he's

guilty or innocent of the charges in this case?

            PROSPECTIVE JUROR:        Yeah, I believe so.

            THE COURT:     Okay.     Anything from the prosecution?

            MR. KRAVIS:     No.     Thank you, Your Honor.

            THE COURT:     Anything from you?

            MR. BUSCHEL:     No.     Thank you.

            THE COURT:     Okay.     Thank you very much.

            PROSPECTIVE JUROR:        Thank you.

            THE COURT:     You can step back into the jury room.

          (Prospective juror leaves the courtroom.)
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 97 of 174   150


             THE COURT:   All right.     We're going to bring in the

next.

            (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is Juror 1126.

             THE COURT:   All right, good afternoon.

             PROSPECTIVE JUROR:    Good afternoon.

             THE COURT:   We've looked at your jury questionnaire,

and just have a few follow-up questions.

             PROSPECTIVE JUROR:    All right.

             THE COURT:   One would be whether you'd read or heard

or discussed anything about the case since the time you filled

the questionnaire out?

             PROSPECTIVE JUROR:    No.

             THE COURT:   All right.     At the time, we asked if

you'd read or heard anything about him or about the case and

you said "basically, what the media has reported.           That he had

ties with the Russians during the presidential election

campaign."

        Is that something that you understand to, in fact, be the

case or that something that you remember you might have heard?

             PROSPECTIVE JUROR:    Basically, that's what I've

heard, but it's hearsay, you know.

             THE COURT:   In this case, the charges aren't even

necessarily related to that.       There's going to be evidence

about what he said when he testified before congress, and
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 98 of 174   151


whether that was truthful or not, and testimony about whether

he interfered with another witness who was suppose to testify

before congress.

        So sitting right here, right now, do you have an opinion

as to whether he was or wasn't connected in some way to -- or

communicating in some way with Russians during the presidential

campaign?

             PROSPECTIVE JUROR:    (Nodding.)     No.

             THE COURT:    Is there anything about the fact that he

was supporting the president during the presidential campaign

and possibly working with the campaign that gives you an

opinion about him one way or the other in this case?

             PROSPECTIVE JUROR:    No.

             THE COURT:    Is there any -- any reason why you don't

think you could be completely fair and impartial to him in this

case?

             PROSPECTIVE JUROR:    No.

             THE COURT:    All right.     Does the government have any

questions?

             MR. KRAVIS:    Briefly.     Thank you, Your Honor.

        Good afternoon, ma'am.

             PROSPECTIVE JUROR:    Good afternoon.

             MR. KRAVIS:    I noticed that you mentioned in your

questionnaire that a friend of yours was a victim in a

homicide?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 99 of 174        152


             PROSPECTIVE JUROR:        Yes.

             MR. KRAVIS:     I'm very sorry for your loss.

             PROSPECTIVE JUROR:        Thank you.

             MR. KRAVIS:     In the questionnaire, you were asked if

you felt that the -- the government acted fairly or the person

was treated fairly by the government agency involved, and you

said, "Yes, at the moment."

             PROSPECTIVE JUROR:        Well, so far because it's, it

hasn't gone to trial yet.

             MR. KRAVIS:     Okay, it's --

             PROSPECTIVE JUROR:        So far everything's looking, it's

good.

             MR. KRAVIS:     And is there anything about that

experience that you've had that would effect your ability to be

fair and impartial in this case?

             PROSPECTIVE JUROR:        No, because it's two different --

it's two different things.

             MR. KRAVIS:     Right.     Okay.     Thank you very much.

        Thank you, Your Honor.

             THE COURT:     All right.        Any questions?

             MR. BUSCHEL:     Nothing, Judge.

             THE COURT:     Okay.     Thank you.

             PROSPECTIVE JUROR:        Thank you.

             THE COURT:     You can step back into the jury room.

            (Prospective juror leaves the courtroom.)
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 100 of 174      153


            THE COURT:    All right.    Any motion with respect to

this juror?

           (No response.)

            THE COURT:    All right.    We are up to, as I understand

it, the 31st person on the list and we have qualified 19

jurors.

       We've run out of individuals in the jury room, so we need

to do some moving people around, which means it's an opportune

time if people need to excuse themselves from the courtroom

briefly.    And so we're going to take a break while we do that.

       I think we'll bring another 15 people in.         It usually

takes us about an hour.       So we should be able to get through

that many, and we'll see where we are at the time.            I think

even if we decide to keep going after that, it is unlikely that

we would -- it's -- get more than 30 people for the rest of the

day.    I think we're probably not even going to do that many.

       So one question is whether we could excuse jurors 60

through 82 to be on alert as to whether or not they need to

come back tomorrow rather than waiting -- making them sit for

two hours to tell them that we're not getting to them?

       Can we excuse them to be on call for tomorrow if we need

them, or do you think we're going to get to them today?

            MR. KRAVIS:     And -- I'm sorry, which numbers?         How

far down are we going?

            THE COURT:    I think we've -- we're -- we just
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 101 of 174    154


finished 31.     So we can do about 15 an hour, is, kind of, the

way it goes.     So I was going to keep 30 more, basically, and

excuse numbers 61 through 82 for the afternoon.

             MR. KRAVIS:     Yeah.    We have no objection to that.

             THE COURT:     All right.    Does that make sense to you?

             MR. BUSCHEL:     Yes.

             THE COURT:     So Mr. Haley I guess they can check with

the jury office about whether they have to come back.

             MR. HALEY:     They're a special so they'll have to come

back.

             THE COURT:     So they'll just come back tomorrow

morning.

             MR. HALEY:     I'll tell 60 to 82 to come back tomorrow

morning to the jury office and I'll have them in the jury

office so they can come down as soon as we're ready.

             THE COURT:     Okay and we can do that also with any --

well, we might end up -- no, let's keep everybody else.

        Anybody who is excused can be excused.       15 more in the

jury room and that's what we'll do.          And we'll resume in about

ten minutes.     Thank you, everybody.       You can remain seated.

            (Recess at 3:50 p.m.)

            (Proceedings resumed at 4:10 p.m.)

             THE DEPUTY CLERK:       Your Honor, this is juror number

0860.

             THE COURT:     All right, good afternoon, sir.      How are
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 102 of 174   155


you?

            PROSPECTIVE JUROR:      I'm well, thank you.

            THE COURT:    We appreciate your patience with us.

       I have a few follow up questions based on your

questionnaire.     You indicated a fair number of diverse sources

of news and information but, and then when we asked the

question have you read or heard anything about the defendant,

you said several sources, hard to remember the details.

       So I guess one question is do you remember anything that

you have read or heard about Roger Stone, who he is, what he's

charged with, any of that?

            PROSPECTIVE JUROR:      Yes.

            THE COURT:    So what can you tell us that you know

about the case?

            PROSPECTIVE JUROR:      He lives in Florida.      He had some

involvement with the WikiLeaks and there was some confusion or

about what his involvement was.

       And Julian Assange and the communications back and forth

with those people or people who were lieutenants of those

people, I'm not sure.

            THE COURT:    So at this point is it fair to say that

you don't know and have an open mind about what might have

actually happened?

            PROSPECTIVE JUROR:      Yeah, I don't have any personal

knowledge about what actually happened.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 103 of 174   156


            THE COURT:    Do you bring any opinion about what might

have happened to the courtroom or are you open to deciding this

case just based solely on the evidence?

            PROSPECTIVE JUROR:      Yeah.

            THE COURT:    It looked like you sighed a little bit.

            PROSPECTIVE JUROR:      I have opinions about everything.

            THE COURT:    Okay, do you have opinions about Roger

Stone?

            PROSPECTIVE JUROR:      Yes, but they're not based on --

like I said, I have opinions about everything.

            THE COURT:    And your opinions about Roger Stone fall

generally in the positive side or the negative side of the

spectrum?

            PROSPECTIVE JUROR:      Probably on the negative side.

            THE COURT:    Can you put those aside and fairly decide

based solely on the evidence whether the government has proved

its case beyond a reasonable doubt?

            PROSPECTIVE JUROR:      Yes, I think I can do that.

            THE COURT:    You indicated that you spend a lot of

time discussing topics with a number of people who were

involved in communication and journalism, and you certainly

have a lot of sources you tend to follow.          Have you been able

to follow the instructions that we gave at the time of the

completion of the questionnaire about not talking about or

reading about this case?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 104 of 174   157


            PROSPECTIVE JUROR:      Yes.

            THE COURT:    Do you think you would be able to

continue to follow that instruction as we move forward?

            PROSPECTIVE JUROR:      I think so.    It's likely to

become more prominent but I haven't seen any news about it

since the initial summons for this.         Like I said, as the trial

moves forward probably more likely I have to say I have to

excuse myself from that conversation.

            THE COURT:    As long as you're committed to doing that

that's really our concern.

       One of the things you indicated that you have opinions

about are a number of the people who are on the list of people

who might be involved in this case.         One of the first things

you'll hear is that Mr. Stone was involved and supportive of

the campaign of Donald Trump to be president of the United

States.

            PROSPECTIVE JUROR:      Right, I was aware of that.

            THE COURT:    So knowing that fact, does that, is that

something that makes you feel that you couldn't be fair and

open minded about whether he committed this offense?

            PROSPECTIVE JUROR:      No, I don't think that troubles

me.

            THE COURT:    Is there something else that troubles

you?

            PROSPECTIVE JUROR:      No.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 105 of 174    158


            THE COURT:    Do you have any questions?

            MR. KRAVIS:    Thank you, Your Honor.

      Good afternoon, sir.

            PROSPECTIVE JUROR:      Hi.

            MR. KRAVIS:    You mentioned in response to one of

your, one of the questions in the questionnaire that you had a

work trip scheduled for mid November.

            PROSPECTIVE JUROR:      I do.   When the initial

announcement for this came up, they were looking at the third

week of November or the first week of December.           They have

since decided on the second week of November.           I'm suppose to

be in Milwaukee next week.       Then last week I found out I was

suppose to be in Montana, in Missoula, Montana the week after

that, two weeks from now.

            THE COURT:    Are those things that can be changed?

            PROSPECTIVE JUROR:      No, they won't be changed.

            THE COURT:    So would it be a hardship for you to

serve on the jury in this case?

            PROSPECTIVE JUROR:      I believe it would.

            THE COURT:    Are you the only one that can --

            PROSPECTIVE JUROR:      I'm suppose to do a presentation

in Milwaukee and then in Missoula I'm suppose to work with the

Homeland Security and FEMA.

            THE COURT:    Do you have any other questions?

            MR. KRAVIS:    No, thank you, Your Honor.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 106 of 174   159


             THE COURT:     Do you have any questions?

             MR. BUSCHEL:     No.

             THE COURT:     Sir, I'm going to ask you to step out.

If we need to bring you back for anything else we will.

        (Prospective juror leaves courtroom.)

             THE COURT:     We should excuse this juror.

             MR. KRAVIS:     We agree.

             THE COURT:     All right.

        Bring in the next one.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:      Your Honor, this is juror number

0998.

             THE COURT:     Good afternoon.

             PROSPECTIVE JUROR:      Good afternoon.

             THE COURT:     Thanks for waiting for us all day.

        You indicated, but I just wanted to follow up with you

personally about it, that you hadn't heard anything about this

case or this defendant in the news.           Is that still the case?

             PROSPECTIVE JUROR:      Correct.

             THE COURT:     So is there any reason sitting here right

now that you're not totally fair and impartial and open minded

about this case?

             PROSPECTIVE JUROR:      No.

             THE COURT:     Have you served as a juror in the past?

             PROSPECTIVE JUROR:      Yes.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 107 of 174    160


            THE COURT:     Was it on cases where you were able to

reach a verdict with your fellow jurors?

            PROSPECTIVE JUROR:        Yes.

            THE COURT:     Do you have any questions?

            MR. KRAVIS:     Just one.        Thank you, Your Honor.

      Good afternoon, ma'am.

            PROSPECTIVE JUROR:        Good afternoon.

            MR. KRAVIS:     I saw in your questionnaire that your

job title is executive administrative assistant to the Deputy

Chief Administrator Officer of Government Infrastructure for a

local government agency.

      What does that mean?      What do you do?

            PROSPECTIVE JUROR:        I'm like his, the executive

assistant's secretary for the Deputy Chief Administrative

office.

            MR. KRAVIS:     Got it.     Thank you, ma'am.

      Thank you, Your Honor.

            THE COURT:     Do you have to live in the county to have

that job?

            PROSPECTIVE JUROR:        No, I live in the District.

            THE COURT:     I just wanted to make sure because if you

don't live in the district, we couldn't have you as a juror.

      Do you have any questions?

            MR. BUSCHEL:     Yes, thank you.

      Good afternoon.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 108 of 174    161


            PROSPECTIVE JUROR:      Good afternoon.

            MR. BUSCHEL:     You have a friend, Ms. Adams, who works

at the FBI?

            PROSPECTIVE JUROR:      Correct.

            MR. BUSCHEL:     How close are you to her?

            PROSPECTIVE JUROR:      She's, we've been friends for

years, but we haven't talked in years as well.           I know she

works in the FBI but I don't know where and what she does.

            MR. BUSCHEL:     The fact that she works at the FBI and

there'll be witnesses who work at the FBI, you can follow the

instruction on the presumption of innocence in this case?

            PROSPECTIVE JUROR:      Correct, yes.

            MR. BUSCHEL:     That won't effect your ability one way

or the other that you have a friend who works for an

organization?

            PROSPECTIVE JUROR:      No.   I just know that's something

about they burn stuff, that's all I know in regards to her job.

            MR. BUSCHEL:     Very good, thank you.

            THE COURT:     We don't know what that means, but okay.

            PROSPECTIVE JUROR:      It's like shredding, they put

stuff in bags, that's all I know.

            THE COURT:     Okay, thank you very much.      We'll let you

go back to the jury room.

      (Prospective juror leaves courtroom.)

            THE COURT:     Let's bring in the next juror.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 109 of 174     162


        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

1190.

             THE COURT:   Good afternoon.

             PROSPECTIVE JUROR:     Hi.

             THE COURT:   Thank you very much for your patience

through this exercise today.        I wanted to ask you a few follow

up questions after your jury questionnaire.

        You indicated back when you filled it out that you had

read some articles in the Post or heard about the case in the

national news media.      I wondered if you could be a little more

specific about what you may have heard about the defendant or

the case.

             PROSPECTIVE JUROR:     I don't have the clearest memory

but I remember reading a couple articles in the Post about a

case which you already, you know, spoke about.           I mean, the

charges against the defendant.

        I also read a long article on his association with Paul

Manafort, it was a lengthy article in the Post a couple of

months ago that I read.

             THE COURT:   Well, you indicated I think that you

don't have a high opinion of Mr. Manafort or Donald Trump and

in addition to his association with Mr. Manafort which I don't

think is going to be a big item in this case, you will hear

that he was actively involved in Donald Trump's campaign to be
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 110 of 174   163


president of the United States.

             PROSPECTIVE JUROR:     Right.

             THE COURT:   So does your low opinion of those

gentlemen taint your ability to be fair and neutral when

considering the evidence against this defendant?

             PROSPECTIVE JUROR:     I think it would impact my

objectivity in terms of judging.

             THE COURT:   So sitting here right now do you feel

like you're not fair and objective about him?

             PROSPECTIVE JUROR:     No, I'm not fair and objective.

That's my honest answer.

             THE COURT:   You are here to give your honest answers,

and we very much appreciate that.

        I'm going to ask you before I bombard you with more

questions I'm going to ask you if you would step out briefly.

If we need to bring you back we will or we may not need to

bring you back with more questions.

        Thank you.

             PROSPECTIVE JUROR:     Okay.

        (Prospective juror leaves courtroom.)

             THE COURT:   I plan to excuse this gentleman and move

on to the next juror.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

0172.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 111 of 174   164


            THE COURT:    All right, good afternoon.       Thank you for

being patient with us all day.

      We have your jury questionnaire and you indicated at the

time that you follow the news on some sources, but you also

indicated that you seem to remember reading about the case but

you didn't remember reading much in detail.

            PROSPECTIVE JUROR:      Correct.

            THE COURT:    So I guess my question is what. if

anything, do you think you do know or do remember about

Mr. Stone or about the case?

            PROSPECTIVE JUROR:      I really just don't remember

about a lot of details.       I have three kids and I have a

full-time job.     I see headlines but I don't have the time to

drill down to the details on this stuff.

            THE COURT:    So is it fair to say that if you were

selected as a juror in this case you are a clean slate, you're

not coming in here with an opinion or a point of view about it?

            PROSPECTIVE JUROR:      I guess so.

            THE COURT:    Well, do you think you can be fair or do

you have an opinion about this case?

            PROSPECTIVE JUROR:      Yes.   No, I do not have an

opinion about this case.

            THE COURT:    Do you have any knowledge about the case?

            PROSPECTIVE JUROR:      I couldn't really say what the

issues were, no.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 112 of 174   165


             THE COURT:     Well, we're going to ask you if you

suddenly remember oh, yeah, I did read something about that to

decide this case based solely on what you hear in the courtroom

and not on anything you may have read before.

        Do you think you can do that?

             PROSPECTIVE JUROR:     Yes.

             THE COURT:     Is there anything about the full-time job

and the three kids that would make it a hardship for you to

serve in this case?

             PROSPECTIVE JUROR:     Yes, but for whom isn't it a

hardship I guess is what I would say.           I would have to

rearrange some things, but that's probably doable.

             THE COURT:     All right.     Do you have any questions?

             MR. KRAVIS:     No, thank you, Your Honor.

             THE COURT:     Any questions?

             MR. BUSCHEL:     No, thank you.

             THE COURT:     Thank you very much.

        (Prospective juror leaves courtroom.)

             THE COURT:     Let's bring in the next juror.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:     Your Honor, this is juror number

0686.

             THE COURT:     Good afternoon.     I think you indicated

that either you or your spouse or both have some background in

criminal justice and law.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 113 of 174   166


      Is it just your spouse?

             PROSPECTIVE JUROR:     My spouse is an attorney and I

have a Master's Degree in criminal justice administration.

             THE COURT:   In connection with criminal justice

administration what does that consist of really?

             PROSPECTIVE JUROR:     Police practices, evidence

practices and policing, law enforcement.          Not the practice of

law itself.

             THE COURT:   Does your husband, what is your spouse,

what is his area of expertise?

             PROSPECTIVE JUROR:     Financial security.

             THE COURT:   Is there anything about your background

or your spouse's background that you feel makes you come into

court favoring the government as opposed to the defendant in

this case?

             PROSPECTIVE JUROR:     No, Your Honor.

             THE COURT:   Apparently you're aware at least prior to

coming in that, that Mr. Stone testified before the House

Committee as part of the investigation.

      Did you watch his testimony on cable news?

             PROSPECTIVE JUROR:     No, Your Honor.

             THE COURT:   Have you followed this case or anything

further about his testimony on the news?

             PROSPECTIVE JUROR:     No, Your Honor.

             THE COURT:   Do you have an opinion based on, there
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 114 of 174   167


are a number of sources that you do, you indicated you read

sometimes or listen to sometimes.

      Do you have an opinion sitting here right now about

whether, his guilt or innocence on the charges in this case?

            PROSPECTIVE JUROR:      No.

            THE COURT:     Is there any reason why you are aware of

why you couldn't be fair and impartial in this case?

            PROSPECTIVE JUROR:      No.

            THE COURT:     Does government have any questions?

            MR. KRAVIS:     No, thank you, Your Honor.

            THE COURT:     Anything?

            MR. BUSCHEL:     Good afternoon.

            PROSPECTIVE JUROR:      Good afternoon.

            MR. BUSCHEL:     You served on a juvenile justice

advisory board?

            PROSPECTIVE JUROR:      Yeah.

            MR. BUSCHEL:     Can you tell us what that's about?

            PROSPECTIVE JUROR:      Sure.   For the City of D.C. I

served on the juvenile investigative advisory committee, past

tense.    I have since ended my term, which is advisory to the

mayor on the juvenile justice plan, on a three year plan,

including what issues you want to look into, collecting data

from the different agencies to advise the mayor on focused

areas.

            MR. BUSCHEL:     Do you interact with law enforcement?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 115 of 174   168


            PROSPECTIVE JUROR:      No.

            MR. BUSCHEL:     That's done, you're saying you don't do

that anymore?

            PROSPECTIVE JUROR:      Yes.

            THE COURT:     What's the nature of your work for your

current employer?      You listed who they are but I was wondering

what you do for them?

            PROSPECTIVE JUROR:      I work on state and local

advocacy campaigns for evidence based government.

            MR. BUSCHEL:     Does it have anything to do with law

enforcement, your work?

            PROSPECTIVE JUROR:      Not directly.    We work at a

handful of states and counties sometimes on criminal justice

issues, sometimes not, a variety of social policy areas.

      We have worked with law enforcement in terms of getting

data from them to inform recommendations the state might have.

But not actively, I do not interact with law enforcement

agencies.

            MR. BUSCHEL:     So as you sit here now you can follow

the instruction on presumption of innocence?

            PROSPECTIVE JUROR:      Yes.

            MR. BUSCHEL:     Okay, great.    Thank you.

            THE COURT:     Thank you very much.     You can step back

into the jury room.

      (Prospective juror leaves courtroom.)
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 116 of 174   169


             THE COURT:    Before we bring the next juror, this

juror and then one who is a little further down on the list

indicated the need to pick someone up at school at 5.            So after

we hear from the next juror, then I think we should move ahead

and hear the other one who is number 44 on the list.            And then

we'll go back to the rest in the order in which they appear on

your list just to make sure that everybody gets where they need

to be.

        All right.    Thank you.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:     Your Honor, this is juror number

0100.

             PROSPECTIVE JUROR:     Hi.

             THE COURT:    Good afternoon.

        We have a couple of follow up questions based on your jury

questionnaire.       I guess I want to start with you told Mr. Haley

that you had a scheduling issue today in terms of being able to

leave the building and pick up someone at school.

        Is that a daily responsibility that you have?

             PROSPECTIVE JUROR:     I mean, my kids usually get off

at, need to be picked up by 5:30, 6 o'clock.          My husband helps

but today he was traveling, so he couldn't do it.           Usually not

an issue.

             THE COURT:    So if we tended to break at 4:30 or 5

o'clock on a regular basis or even spilled over a little bit
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 117 of 174   170


some days that's fine, that's not going to be a problem for

you?

            PROSPECTIVE JUROR:      No.   They're pretty close, so

it's not bad.

            THE COURT:     One of the questions we had whether you

heard anything about the defendant or the case.           At the time

you filled out the questionnaire you wrote no.

       Has any information come to your attention since the time

you filled out the questionnaire?

            PROSPECTIVE JUROR:      No.

            THE COURT:     Do you tend to follow the news?

            PROSPECTIVE JUROR:      No.

            THE COURT:     No.

            PROSPECTIVE JUROR:      I mean, not regularly.      You know,

little feeds here and there but nothing regularly.

            THE COURT:     So at this point sitting here right now

you don't have an opinion one way or the other about the

charges in this case?

            PROSPECTIVE JUROR:      Not at all.

            THE COURT:     Any questions?

            MR. KRAVIS:     No, thank you, Your Honor.

            THE COURT:     Mr. Buschel?

            MR. BUSCHEL:     No.

            THE COURT:     Thank you very much.     I'll excuse you and

you should make it in time.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 118 of 174   171


      (Prospective juror leaves courtroom.)

      (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:     Your Honor, this is juror number

1586 on line 44.

            THE COURT:    Good afternoon.

            PROSPECTIVE JUROR:      Good afternoon.

            THE COURT:    We appreciate you waiting all day and we

jumped ahead because you indicated to Mr. Haley that somebody

is waiting for you to pick them up.         I just wanted to know

whether that's a regular event that could affect your ability

to sit in this case or whether you can make arrangements?

            PROSPECTIVE JUROR:      They're in after care until six

and my husband is out of town this week, but otherwise.

            THE COURT:    Okay, so that should be fine.

      One question you answered, you indicated that you didn't

have an opinion about someone running for office and how that

would effect their guilt or innocence in this case in being

fair, but you said you have worked for three members of

congress including a sitting U.S. Senator.

      What did you do when you worked on the Hill?

            PROSPECTIVE JUROR:      I was counsel and I worked on

committee for education issues.

            THE COURT:    This case involves allegations that the

defendant was not truthful or that he attempted to obstruct

committee investigation on Capitol Hill.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 119 of 174       172


      Given your work, would you tend to favor the government

just because of the nature of the charges in this case?

            PROSPECTIVE JUROR:      I would like to think I wouldn't,

but I certainly have ten years of working in congress that has

a certain level of loyalty I guess to the body.

            THE COURT:    Do you think that you could put that

aside here and decide whether the government has proved beyond

a reasonable doubt whether he lied or obstructed the

investigation or whether he didn't?

            PROSPECTIVE JUROR:      That would be my intent.

            THE COURT:    Do you already have a point of view about

it?

            PROSPECTIVE JUROR:      I do not.

            THE COURT:    It looks like you follow a certain amount

of news sources and twitter, but have you learned anything

about this case?

            PROSPECTIVE JUROR:      Since I was here at the end of

the summer, I guess that was September, I haven't paid, I tried

not to pay any attention.

            THE COURT:    Have you found it difficult to follow

that instruction?

            PROSPECTIVE JUROR:      No.

            THE COURT:    Prior to that point I think you indicated

at the time I followed the case through news sources both on

radio and work and background noise on TV while at work.             I
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 120 of 174   173


know the basic time line.

       So what did you mean by that?       What is it that you

understand about the case?

            PROSPECTIVE JUROR:       Meaning following the trajectory

of the report and the investigation up through the actual

release of the Mueller report.

            THE COURT:     So you know about what Mueller was

investigating?

            PROSPECTIVE JUROR:       (Nodding, nodding.)

            THE COURT:     Have you been following what Mr. Stone

may or may not have done?

            PROSPECTIVE JUROR:       In the context of all of the

background noise, but no, not explicitly.

            THE COURT:     So do you feel like you know any facts

right now about what he did or didn't do?

            PROSPECTIVE JUROR:       No.

            THE COURT:     Do you have an opinion about him one way

or the other sitting here today?

            PROSPECTIVE JUROR:       No.

            THE COURT:     Do you have any questions?

            MR. KRAVIS:     No.    Thank you, Your Honor.

            THE COURT:     Do you have any questions?

            MR. BUSCHEL:     No.

            THE COURT:     Okay, I'm going to ask you to step back

out.    Thank you.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 121 of 174      174


      (Prospective juror leaves courtroom.)

             MR. BUSCHEL:     Yes, as to juror 1586, I would like to

move to excuse for cause.        I think her answer to the Court now

that she's had ten years of loyalty to Congress coupled with

her answer to question 30 gives us some pause and reasonable

doubt of whether she can be very impartial.

             THE COURT:     Can I hear from the government.

             MR. KRAVIS:     We oppose the motion to strike.         I think

the prospective juror was very clear that she could be fair and

she could decide the case based solely on the evidence

presented.

      I mean, I would also note that if there was any ambiguity

in the question about the prior service on the Hill defense

didn't ask any questions.        I don't think there's a basis on the

answers that she gave to remove her for cause.

             THE COURT:     I think she was the kind of person who

was trying to be very honest and say, you know, I work there, I

feel loyal towards it, but I think she reiterated multiple

times that she brought no mindset to the charges in this case

about whether this defendant was guilty of any of the offenses

with which he's charged and she didn't bring an opinion about

him and she didn't track him that closely.

      And so I don't think there's grounds on the record to

remove her for cause at this time and so that motion will be

denied.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 122 of 174   175


             THE DEPUTY CLERK:    1048, Your Honor.

             THE COURT:   Yes.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

1048.

             THE COURT:   All right, good afternoon, sir.        Thanks

for your patience.

             PROSPECTIVE JUROR:     Good afternoon, Your Honor.

             THE COURT:   We have your juror questionnaire and I

wanted to ask some follow up questions based on the

questionnaire.     You indicated that you follow the special

counsel investigation closely and you noted a number of news

sources that you pay attention to.

        And then we asked have you read or heard anything about

the defendant and you made a reference to possibly violating

court orders to refrain from making public comments about this

case.

             PROSPECTIVE JUROR:     Yes, I remember that.

             THE COURT:   Is there anything else that you read or

heard about Mr. Stone in this case?         Did you know who he was

other than that?

             PROSPECTIVE JUROR:     No, I have no knowledge of who,

what his professional pursuits were other than what I've read.

Since our September screening, I believe there were two

headlines that I saw which I then refrained from reading the
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 123 of 174   176


stories, but I just scanned the newspaper.

      I could try to relate them if you're interested.

            THE COURT:     Well, if you recall what the general

headline was.

            PROSPECTIVE JUROR:      One was about a pretrial ruling I

believe and once I saw the headline I realized it was about

this case, I didn't read this article.

      One was within the last couple of days.         There was

anticipation of the trial beginning so there was a story about

the trial about to begin.       I just made a conscious effort not

to read the story.

            THE COURT:     All right.   You were asked if you had

opinions about a number of individuals including both

candidates in the last election.        You indicated the one you

supported and then you said you were deeply opposed to

everything that Donald Trump stands for.

      It will be a matter of record in this case that one of the

things Mr. Stone was involved with was endeavoring to ensure

that Donald Trump was elected president of the United States.

And that he supported his election.

      Does that piece of information make it difficult for you

to be fair and impartial sitting in judgment about Roger Stone?

            THE WITNESS:     I have thought about this, Your Honor,

I can tell you this.       I'm conscious of coming into this

experience with that view of the matter.          That I have certain
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 124 of 174   177


political prospectives that could influence how I sit on the

jury.

        The only thing I can expect of myself is that the

knowledge of those perspectives will help me to review the

evidence fairly and apply the law to the facts as best I can.

I think it's unrealistic to make that question a binary one.

        We all come into this, this is Washington.        We all come

into this with certain of those political points.           All I can do

is hope that my awareness of them will help me self- monitor

and focus on just the evidence before me.          I've served on

juries before, so I know the drill.

             THE COURT:   So you understand that he's not on trial

for having an appropriate or inappropriate political

perspective?

             PROSPECTIVE JUROR:     Exactly.

             THE COURT:   He's on trial for whether he was truthful

when he testified before a congressional committee and whether

he attempted to tamper with another witness who was summoned to

the committee and that has to be decided based on the evidence

in this courtroom and nothing else, and not whose side he was

on.     And the government is obligated to prove its case beyond a

reasonable doubt.

        And I understand that you're saying you come into the

courtroom with certain points of view, but do you feel that you

can put them aside and judge this case fairly?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 125 of 174    178


            PROSPECTIVE JUROR:      Yes, yes, but it's a complicated

question.    You are asking me for a binary --

            THE COURT:    I know it's a complicated question.

            PROSPECTIVE JUROR:      And I'm saying all I can do is be

conscious --

            THE COURT:    You have a better way I should ask this

question?

            PROSPECTIVE JUROR:      No.    Only all I can tell you is

only through understanding those prospectives can I hope to

focus and keep myself in control so that I don't let those

feelings get in the way of what I'm suppose to be doing here.

            THE COURT:    All right.      Well, I do appreciate your

candor here.     And I'm going to give the parties an opportunity

to ask you any further questions that they might have.

            MR. KRAVIS:    Good afternoon, sir.

            PROSPECTIVE JUROR:      How are you?

            MR. KRAVIS:    Fine, thank you.

      I wanted to ask you perhaps a simpler question.           You

mentioned in your questionnaire that you were asked about your

availability for the trial and your answer was other than

pre-existing commitments, no.

      I was just curious, do you have any at this point

commitments that would interfere with your ability to come to

court every day to serve as a juror?

            PROSPECTIVE JUROR:      I have one pre-existing
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 126 of 174   179


obligation that has to do with my role as a member of board of

directors of an educational institution.          I have alerted them

to the possibility that this could create a conflict with

attending a board meeting that is scheduled for the middle of

the month.     It would create certain inconveniences but not what

I would say rise to the level of hardship.

      So if selected, and I have alerted the institution, like I

said, so I don't think that would interfere with my attendance.

It's not a foreign trip situation.

             MR. KRAVIS:   So if you are selected for the jury you

would be able to cancel the trip?

             PROSPECTIVE JUROR:     I would just not go.      In fact, I

have not made my travel plans yet until I found out how this

was going to go.

             MR. KRAVIS:   The last question I wanted to ask you

was about the question the Court was asking you a moment ago.

Recognizing and appreciating the point that everyone comes to

things with prior experiences and not as a blank slate, if you

were selected to serve on the jury, when you are asked to

evaluate the defendant's innocence or guilt of the charges

against him, would you be able to make that determination

solely based on the evidence that you heard in the courtroom?

             PROSPECTIVE JUROR:     You're counsel for the

prosecutors, correct?      You are the U.S. Attorney, correct?

             MR. KRAVIS:   I am an assistant U.S. Attorney, yes.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 127 of 174   180


             PROSPECTIVE JUROR:     Yes.   I'm a retired attorney, I

served on juries, I understand how the process works.

        All I can tell the Court is that I come into this with

certain notions and I have to be conscious of those notions.           I

believe that I can apply, make a fair evaluation of the

evidence and fairly apply the law to the facts.

             THE COURT:   I guess the question is there are notions

that obviously this person's politics to the extent I

understand what they are and I don't agree with what he stands

for.     And then there's the notion of, you know I think he

probably did what they're saying.

        Do you come to the courtroom right now not having an

opinion about whether he did what he's charged with doing?

             PROSPECTIVE JUROR:     I come to the courtroom not

really knowing a lot of the details of the facts of this

prosecution.     I just don't know.

        So it's not as if one side or the other has to move me off

of an existing position.

             THE COURT:   That is the point.

             PROSPECTIVE JUROR:     No.

             THE COURT:   The point is if you came to the court

thinking I already think that he's guilty we would need to know

that.

        If you say you come to the court and you are going to hear

the facts and you're going to decide, that's what we expect of
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 128 of 174     181


everyone.

            PROSPECTIVE JUROR:       Yes.

            MR. KRAVIS:     Thank you.

            THE COURT:     Do you have any questions?

            MR. BUSCHEL:     I have one.

      And I recognize you're a lawyer and I have read your

questionnaire.     So I'm going to ask you, I'm going to read one

of your answers to a particular question and ask you to comment

on it if that's acceptable.

            THE COURT:     I think you have to ask him a question.

            MR. BUSCHEL:     Okay.    So question number 30 was please

indicate if you already have an opinion about any of those

individuals or if the fact that they may be involved in the

case would make it difficult for you to be fair and impartial

to both sides?

      Your answer was supported Hillary Clinton in 2016.             Deeply

opposed to everything Donald Trump stands for.

            PROSPECTIVE JUROR:       Yes, I would.

            MR. BUSCHEL:     So the question is would it be

difficult to be fair, you're saying it would be difficult for

you to be fair and impartial?

            MR. KRAVIS:     Objection.

            THE COURT:     Well, to be fair, the question said

please indicate if you already have an opinion about any of

those individuals, or so.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 129 of 174   182


             PROSPECTIVE JUROR:      I have opinions about those

individuals as I stated that that was the question and I was

trying to be as candid as I could about my opinion about those

individuals.

      And your question is?

             MR. BUSCHEL:     Is it going to be difficult for you to

be fair and impartial in light of that answer?

             PROSPECTIVE JUROR:      I will endeavor to the best of my

efforts to pay attention to the evidence and apply the law to

the facts.     I don't know what else I can tell you.

      I come in with certain strong feelings about the current

political climate.        This case is highly charged because it's

wrapped up in that highly political climate.          But as a citizen

and juror, I have to do my duty as a juror and I'm going to try

my best.

      I can't --

             MR. BUSCHEL:     Do you have a doubt about whether you

can succeed?

             PROSPECTIVE JUROR:      No.   I have been on juries

before, I think I can do it, I think I can do it.

             MR. BUSCHEL:     Thank you, sir.

             THE COURT:     Okay.   I'm going to ask you to step back

into the jury room.       I appreciate your candor.      We know these

are not easy questions to answer and not easy answers for us to

access.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 130 of 174   183


      (Prospective juror leaves courtroom.)

      Mr. Buschel.

            MR. BUSCHEL:     Yes, Judge.    We move to excuse juror

1048 for cause.

      I think, I mean, he wrestles and he's a lawyer and he's in

the court and we all understand what's going on and I'll let

the Court judge and make findings as to his demeanor.            I think

question 30, his response yields excusing him for cause.

            THE COURT:     All right.   I believe that his answer to

question 30 answered the first prong of the question, and I

think he made that clear upon examination.

      Question, and this probably is a good lesson for the

future about compound questions, says please indicate if you

already have any opinion about any of those individuals, or if

the fact that they may be involved in this case would make it

difficult for you to be fair and impartial on both sides.            He

simply then provided his opinion about those individuals.

      While I understand the defendant's position, I don't think

this witness ever wavered from having an opinion about the

President to having an opinion about Roger Stone.           So what I

think we saw with him and with the juror before is what happens

when you get really intelligent people with a lot of integrity

trying very hard to be as honest as possible, but I don't

believe he said anything that indicates to me that he walks

into this courtroom biased against Roger Stone in the charges
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 131 of 174   184


in this case while he may disagree with his political

activities.

        And therefore, I don't believe as I said from the

beginning the mere fact that someone is opposed to the

president automatically disqualifies them from serving as a

juror in this case.

        So I'm not going to excuse him for cause.

        I also want to point out that I made a point earlier this

morning about people signaling how they feel about what's being

said and periodically there's been some head shaking or nodding

in agreement and neither is acceptable at counsel table.

        Go on.

        I know there's no jury in the room but it's a good time to

start practicing.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

1498.

             THE COURT:   All right, good afternoon, sir.

             PROSPECTIVE JUROR:     Good afternoon.

             THE COURT:   How are you?

             PROSPECTIVE JUROR:     I'm all right.

             THE COURT:   We asked when you came in to fill out the

questionnaire whether you had read or heard anything about the

case and it seems like your general interaction with TV and

news is ESPN.     There's been a lot to watch lately.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 132 of 174     185


        But I guess my question is have you read or heard anything

since the time you were here or do you have any more

information about the case now than you had before?

             PROSPECTIVE JUROR:     No.

             THE COURT:    Is there any reason that you're aware of

why you couldn't be fair and impartial to both sides in this

case?

             PROSPECTIVE JUROR:     No.

             THE COURT:    Do you have any questions?

             MR. KRAVIS:    Briefly.      Thank you, Your Honor.

        Good afternoon, sir.

             PROSPECTIVE JUROR:     Good afternoon.

             MR. KRAVIS:    Just to go back to the Court, the topic

the Court was asking you about a moment ago about news.              I saw

you mentioned in the questionnaire in terms of TV, you don't

really follow the news on TV.

             PROSPECTIVE JUROR:     Right.

             MR. KRAVIS:    I was just wondering about like in

prints or on the internet are there any newspapers, magazines

or websites where you go to get any information?

             PROSPECTIVE JUROR:     No.     I don't even have a social

media.     I just created it for my car.

             MR. KRAVIS:    I'm sorry?

             PROSPECTIVE JUROR:     I don't have social media, I just

created one for my car, that's all.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 133 of 174     186


            MR. KRAVIS:     Anything in print that you follow,

newspapers, magazines?

            PROSPECTIVE JUROR:       No.

            MR. KRAVIS:     Okay.    Thank you, sir.

      Thank you, Your Honor.

            THE COURT:     Any questions?

            MR. BUSCHEL:     No.

            THE COURT:     Thank you very much, sir.      You can step

back into the jury room.

      (Prospective juror leaves courtroom.)

            THE COURT:     The next witness was the one who was

excused, so we're up to 42.

      (Prospective juror enters courtroom.)

            THE DEPUTY CLERK:       Your, Honor this is juror number

0442, Your Honor.

            THE COURT:     All right, good afternoon.      Sorry for

keeping you so long.       We appreciate your patience with us and

so it's really a very important exercise and we got started

late through fault of no one.

      You indicated that you do follow news on some sources and

you followed the Russia interference investigation pretty

closely.    So obviously we asked you at the time that you filled

out the questionnaire whether you had read or heard anything

about the defendant and you said yes, I seen news reports to

his ties to WikiLeaks and the release of John Podesta's emails.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 134 of 174   187


      I've also seen televised interviews of Roger Stone on CNN

and other news outlets.       I'm also aware of the charges against

Mr. Stone.

      So with all of that information that you bring to the

courtroom, do you have an opinion sitting here today about the

charges in this case?

             PROSPECTIVE JUROR:     Opinion as far as guilt or

innocence or just about the charges themselves?

             THE COURT:   Let's start with the charges themselves

and then we'll move to the next question.

      I realize these are uncomfortable questions, but you know

your candor is what will really help us do the best job.

             PROSPECTIVE JUROR:     No, no, fully understand, fully

understand.

      I understand why the charges were brought based on what I

have seen and read and it's just not since we showed up in

September.     It's hard to avoid this locally here living in D.C.

because this gets coverage both locally and nationally, so.

             THE COURT:   Right.

             PROSPECTIVE JUROR:     In terms of guilt or innocence

I'll be honest I am leaning a certain way, but ultimately the

facts will decide whether that's guilt or innocence is the

verdict.

             THE COURT:   Are you willing to share with us which

way you're learning?      I think --
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 135 of 174    188


            PROSPECTIVE JUROR:      Well, I think if I do that, I

think that we're kind of done here, aren't we?

            THE COURT:    I think leaning may have you done.

Doesn't really matter which way, but it may effect who is more

upset about it.

      But I think the point is we're trying to get people who

don't feel like they know anything one way or the other.             We

are not saying we want people who pay no attention and who

don't have a thought in their head.         There are plenty of

intelligent people who just haven't followed this particular

case and don't have a point of view.         And that's who we want in

the jury box.

            PROSPECTIVE JUROR:      Fully understand that.

            THE COURT:    If you feel like what I've read I am

coming in here already with a mindset, then that's something we

need to know about.

            PROSPECTIVE JUROR:      And that's fair enough.

            THE COURT:    So can you describe to me with a little

more detail what your current mindset is?

            PROSPECTIVE JUROR:      Well, I would say that it doesn't

look great for the defendant right now based on what I've seen

and read.

            THE COURT:    And one of the things that you also

indicated is that you have opinions about some of the other

individuals that we mentioned.        I don't know which ones you
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 136 of 174   189


were referring to in particular.

             PROSPECTIVE JUROR:       Which question was that?

             THE COURT:     We gave a long list of names.

             PROSPECTIVE JUROR:       I thought the question was asking

like was I aware of them.          And then I reread it like do I know

them.     I was like no, I don't know any of those people, I'm not

aware of who those people are.

             THE COURT:     But have you made opinions about them if

you heard for instance that Roger Stone's involvement in this

case arises out of his support of the election of Donald Trump

and his work on the campaign and perhaps communications with

people such as Richard Gates or Stephen Bannon, would that

effect your ability to be fair to him?

             PROSPECTIVE JUROR:       Obviously, I could say I'm not a

fan of some of the people on the list, but I can be objective

when looking at the facts in terms of guilt or innocence of the

right party.

             THE COURT:     Do you have any questions you want to

ask?

             MR. KRAVIS:     No.    Thank you, Your Honor.

             THE COURT:     Do you?

             MR. BUSCHEL:     Good afternoon.

        So you're learning a certain way and that way is not great

for Roger Stone.      Now, there's a presumption of innocence

instruction, does your leaning effect your ability to follow
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 137 of 174     190


that?

             PROSPECTIVE JUROR:     Potentially.

             MR. BUSCHEL:     That's all.     Thank you.

             THE COURT:     All right, thank you.     I'm going to ask

you to step out.      If we have more questions for you we'll bring

you back in.     But thank you very much and we appreciate your

candor.

             PROSPECTIVE JUROR:     Certainly.     You'll get nothing

but candor.

        (Prospective juror leaves courtroom.)

             THE COURT:     All right.   I'm going to excuse this

juror.     I think we would like him to start at zero.

        All right, let's bring in the next one.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:     Your Honor, this is juror 0721.

             THE COURT:     Good afternoon.     How are you?

             PROSPECTIVE JUROR:     Good afternoon.        I'm fine.

             THE COURT:     Thank you for hanging in there with us

all day.     I have a few follow up questions for you based on

your questionnaire.       You indicated I guess that you follow the

news somewhat, it looks like primarily on local news; is that

correct?

             PROSPECTIVE JUROR:     Yes, just local news, get the

weather and what's going on around town, traffic issues, so I

can find my way to and from work.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 138 of 174   191


             THE COURT:   Follow the NATS?

             PROSPECTIVE JUROR:     No.

             THE COURT:   No?

             PROSPECTIVE JUROR:     D.C. United.

             THE COURT:   Okay, well, that's good.       As long as you

are following some D.C. team.

        So in, but you say you've heard maybe a little bit about

this case by watching the local news?

             PROSPECTIVE JUROR:     You can't get away, they always

say stuff once in awhile.       But I don't really follow it like

that.

             THE COURT:   Do you have any information right now

about what he's charged with or the facts of the case beyond

what I've told you?

             PROSPECTIVE JUROR:     No.

             THE COURT:   And do you have any opinion one way or

the other about whether the government can prove the charges in

this case just sitting here today?

             PROSPECTIVE JUROR:     I am really into politics that

much.     They, actually I figure the government going to do

whatever they are going to do anyway.

             THE COURT:   I need you to speak a little closer to

the microphone.

        I guess my question is are you open minded at this point

or have you made up your mind about this case?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 139 of 174     192


            PROSPECTIVE JUROR:      I'm pretty much open minded.        I

don't know which way to go.

            THE COURT:    You understand that it's the government's

job to prove beyond a reasonable doubt which way to go?              And if

not, then you have to find the defendant not guilty, you

understand that?

      Can you follow that instruction, it's the government's job

to prove him guilty?      He doesn't have to prove anything.

            PROSPECTIVE JUROR:      I have to prove him guilty?

            THE COURT:    No, no, the government has to prove him

guilty.    You just have to listen and decide whether he did it.

If they don't prove anything, you have to find him not guilty.

      Do you understand that?

            PROSPECTIVE JUROR:      Yeah.

            THE COURT:    Now one of the things we asked if you

have any personal reason that made you want to be a juror in

this case and you said you wanted to see the operation in the

court system.

            PROSPECTIVE JUROR:      Yeah.   I've never been in the

court, so I always wanted to see what goes on around here.

            THE COURT:    So you felt this would be a good

opportunity to find out how it works.

            PROSPECTIVE JUROR:      Yeah, it's a matter of knowledge,

knowledge is always good.

            THE COURT:    Do you have any questions for this juror?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 140 of 174   193


            MR. KRAVIS:     Thank you, Your Honor.

      Good afternoon, sir.

            PROSPECTIVE JUROR:        Good afternoon.

            MR. KRAVIS:     On your questionnaire you listed your

job title as environmental engineer.

            PROSPECTIVE JUROR:        Correct.

            MR. KRAVIS:     I was just wondering, what do you do as

an environmental engineer?

            PROSPECTIVE JUROR:        I do planning review for

development in the city.       I'm with erosion, sediment and storm

water review.     So if you doing a new building or if you are

adding to your building, and you are going to disturb the land

we review it for sediment control.

            MR. KRAVIS:     Got it.     Thank you.

            THE COURT:     Any questions?

            MR. BUSCHEL:     Nothing.     Thank you.

            THE COURT:     Thank you very much, sir.      You can step

back into the jury room.

            PROSPECTIVE JUROR:        Okay, thanks.

      (Prospective juror leaves courtroom.)

            THE COURT:     All right.     Any motions with respect to

this gentleman?

            MR. KRAVIS:     No, Your Honor.

            THE COURT:     All right, we'll go on to the next.

      (Prospective juror enters courtroom.)
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 141 of 174       194


             THE DEPUTY CLERK:      Your Honor, this is juror number

0521.

             THE COURT:     All right, good afternoon.

        We've got your jury questionnaire but we need to ask you a

few follow up questions.        I guess I want to start at the end.

I know you're very committed to the success of your business,

very interesting business, but would that effect your ability

to sit?     If we, if you were selected as a juror in this case

could you attend, could you hear the issues, you would not be

distracted by the feeling that you should be running the

operation?

             PROSPECTIVE JUROR:      I appreciate the question.      I

would be distracted by it, yeah.         I'm a team of one primarily

so the business would kind of grind to a halt during working

hours.

             THE COURT:     So two weeks is too much to ask

basically?

             PROSPECTIVE JUROR:      Particularly around the holiday

season, yeah.

             THE COURT:     All right.   Does anybody have any more

questions they want to ask?

             MR. KRAVIS:     No, Your Honor.

             MR. BUSCHEL:     No.

             THE COURT:     Thank you very much.

             PROSPECTIVE JUROR:      Thank you.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 142 of 174    195


        (Prospective juror leaves courtroom.)

             THE COURT:   I wasn't necessarily persuaded on paper

but if she's going to sit here and be worrying about her

company the whole time, I don't think that's what we're looking

for.     So I'm going to excuse her.

        The next person on the list has already been qualified

over the defendant's motion, so we're up to number 1224 who is

number 45 on the list and I think we have 27 people that

qualified at this point.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

1224.

             PROSPECTIVE JUROR:     Hi, hello.

             THE COURT:   You made it, we got to you.

             PROSPECTIVE JUROR:     Yes.

             THE COURT:   Thank you for your patience.

             PROSPECTIVE JUROR:     You welcome.

             THE COURT:   Have a couple of follow up questions

about your questionnaire.

             PROSPECTIVE JUROR:     Okay.

             THE COURT:   One thing you indicate is that you work

for a federal government agency.

             PROSPECTIVE JUROR:     I'm retired.

             THE COURT:   You're now retired.      Congratulations.

             PROSPECTIVE JUROR:     Thank you.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 143 of 174   196


             THE COURT:   You did work for a federal government

agency.

             PROSPECTIVE JUROR:     Yes.

             THE COURT:   And there is a federal government agency,

the Department of Justice prosecuting the defendant in this

case.

        Does the fact that you worked for the government for a

significant period of time make you favor the government in

this case against the individual who has been charged?

             PROSPECTIVE JUROR:     No.

             THE COURT:   You can be fair even though it's a

federal prosecution?

             PROSPECTIVE JUROR:     Yes.

             THE COURT:   All right.       Now you indicated that you do

read and watch some news, but we asked the question about

whether you read or heard anything about the defendant in this

case and you didn't have any information.

        Is that still the case, do you not know anything about

this case or about the defendant?

             PROSPECTIVE JUROR:     I don't remember.

             THE COURT:   Okay.   So you have not heard anything

that you recall right now?

             PROSPECTIVE JUROR:     No.

             THE COURT:   During the trial if you remember oh,

yeah, I heard something about that.           Can you put that aside and
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 144 of 174   197


just base your decision on the evidence here in the courtroom?

             PROSPECTIVE JUROR:       Yes.

             THE COURT:    Do you have any questions for this juror?

             MR. KRAVIS:    Thank you, Your Honor.

        Good afternoon, ma'am.

             PROSPECTIVE JUROR:       Good afternoon.

             MR. KRAVIS:    I think you said a moment ago that

you're retired now?

             PROSPECTIVE JUROR:       Yes.

             MR. KRAVIS:    What was the job that you held before

you retired?

             PROSPECTIVE JUROR:       I was a program analyst.

             MR. KRAVIS:    What kind of work did you do, what were

your responsibilities as program analyst?

             PROSPECTIVE JUROR:       I had to put information in the

system from different constituents that wrote to the agency

about, you know, complaining about different stuff.            Sometimes

it was a good letter, but most of the time it was bad.

             MR. KRAVIS:    Got it.

             PROSPECTIVE JUROR:       I just needed to know how to

work.     It's just a matter of working, knowing how to work the

program.

             MR. KRAVIS:    Knowing how to work the program.

             PROSPECTIVE JUROR:       Yes, that's basically it.

             MR. KRAVIS:    Thank you.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 145 of 174   198


        Thank you, Your Honor.

             THE COURT:     Any questions?

             MR. BUSCHEL:     No.

             THE COURT:     Thank you very much.      You can step

outside.

        (Prospective juror leaves courtroom.)

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:       Your Honor, this is juror number

0030.

             PROSPECTIVE JUROR:       Hi.

             THE COURT:     Hi, good afternoon.

        We're here to follow up on your questionnaire that you

completed.

             PROSPECTIVE JUROR:       Okay.

             THE COURT:     Which we appreciated and you indicated

that you'd followed the media.          Really there's like two many

resources for you to list.          You track some more closely, the

investigation.

        So I guess the question is what, if anything, you've read

or heard about Roger Stone or what you think you might know

about Roger Stone?        You said you had heard of him but don't

remember the specifics of the case.           You know he was involved

in the Trump campaign, but you don't know what role he played.

             PROSPECTIVE JUROR:       That's right.

             THE COURT:     Is that about the sum and substance of
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 146 of 174      199


it?

            PROSPECTIVE JUROR:      That's pretty much it.      I was

trying to rack my brain trying to figure out what the trial

would be about, but I couldn't.

            THE COURT:    So sitting here right now you don't have

an opinion as to whether he's guilty or innocent of anything

that he's been charged with?

            PROSPECTIVE JUROR:      No.

            THE COURT:    Does the fact that he worked on the Trump

campaign, does that effect your opinion of him one way or the

other?

            PROSPECTIVE JUROR:      No.    And I'm not even sure he

worked on the Trump campaign, I think he did.           He's somehow

involved, I don't know.

            THE COURT:    If you hear evidence that he was

supporting the campaign that's not going to effect your ability

to treat him fairly?

            PROSPECTIVE JUROR:      No.

            THE COURT:    So anything that we should know about

that could effect your ability to be fair in this case?

            PROSPECTIVE JUROR:      I don't think so.

            THE COURT:    All right.      Any questions?

            MR. KRAVIS:    Thank you, Your Honor.

      Good afternoon, ma'am.

            PROSPECTIVE JUROR:      Hi.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 147 of 174      200


                MR. KRAVIS:    Returning to the question about news and

social media and there you said there were too many to list of

the news sources you follow.           Can you just give us a couple, it

doesn't have to be all.

                PROSPECTIVE JUROR:     I mean, just all the local news,

the ABC, CBS, NBC.           I listen to Podcasts.    The daily like NPR.

Everybody gets their news from everywhere.             So I get it from

social media.        I get it walking down the street.

                MR. KRAVIS:    Thank you very much.

        Thank you, Your Honor.

                THE COURT:    All right.    Thank you very much.     You can

step back in the jury lounge.

        (Prospective juror leaves courtroom.)

                THE COURT:    All right, let's bring the next juror,

1466.     No?

                THE DEPUTY CLERK:     No, that was our 15, Your Honor,

that's it.

                THE COURT:    There isn't anybody in there?

                THE DEPUTY CLERK:     No.

                THE COURT:    We're so close.    I would like to keep

going if everybody else would like to keep going.             Whether at

the end of the day we only bring back the ones we've qualified

and let you do your peremptories in the morning is a different

question.

        It seems to me if we could get the group down to 34 people
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 148 of 174   201


and only make those people come back, that that would be a good

point to wrap up instead of having everybody come back.

      How do you feel about that?       Can we take, bring in ten

more and see if we can get five out of it?

      We only need three, but I like to have a little insurance

especially if it's going to go over night.

             MR. KRAVIS:     That would be our preference.

             MR. BUSCHEL:     Yes.

             THE COURT:     Let's see what happens if you tell all

but -- so these are the only ones we have left.           The previous

ones I don't think we are going to pick the jury today, do you?

No.

      The previous ones can report to the jury room in the

morning.     The only question is what to do with these people and

let's tell them we'd like to briefly question them and maybe go

to like 5:30 or so and if, if you have a little rope on your

hands let us know.

      I appreciate everybody's perseverance and patience today.

We really didn't start until quite late and then we stopped

again.     So I think it's good to try to get as much done as we

can today.

      (Pause.)

             MR. SMITH:     Your Honor, just one sort of

administrative matter while we're waiting.          The Court Reporter

advised us to ask the Court for an order permitting the parties
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 149 of 174     202


to request copies of the sealed portions of the transcript.

             THE COURT:    From yesterday?

             MR. KRAVIS:    From the Court Reporter.

             THE COURT:    Yes, the parties have my permission to

ask the Court Reporter about anything that's already been

sealed.

             MR. SMITH:    Actually, Your Honor, she would print us

copies but in order for her to email them, she needed an order

of the Court.     So she said if the Court gave me an order to

email them to you I will.

             THE COURT:    All right, so if you request it and she

needs to email it to you even if it's sealed, the parties alone

can have it.

             MR. KRAVIS:    Thank you.

             MR. SMITH:    Thank you, Your Honor.

             THE COURT:    We've done this before, that's correct?

             MR. KRAVIS:    Yes.

             THE COURT:    Yes, okay.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:     Your Honor, this is juror number

1466.

             THE COURT:    Good afternoon.

             PROSPECTIVE JUROR:     Good afternoon.

             THE COURT:    Sorry for the dally this morning.         It was

no fault of anyone in this courtroom.         We appreciate your
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 150 of 174   203


hanging in there with us.

      At the time you completed your jury questionnaire, we

asked you not read or discuss anything about the case and you

honestly predicted that that might be difficult because you

live with a journalist but you would do your best.

      So I guess one question is have you been able to be

successful under those circumstances in not reading or just

reading about it or discussing the case?

            PROSPECTIVE JUROR:      Yes, I have.    He's respectful of

the way the Court works, so we have not talked about anything.

            THE COURT:    Okay.   So if you are selected as a juror

you would be able to continue with that for the rest of the

trial?

            PROSPECTIVE JUROR:      Yes, I would.

            THE COURT:    When we asked before about whether you

heard anything about the defendant, you indicated just in

general, you knew that he testified before the committee, but

you didn't have any details.

      Is that basically what you know?        Do you have any more

information about him or about his testimony than that?

            PROSPECTIVE JUROR:      No, just very general.

            THE COURT:    Are you aware of what role, if any, that

he played in the campaign?

            PROSPECTIVE JUROR:      Slightly but not significantly.

            THE COURT:    All right, what is it that you
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 151 of 174      204


understand?

            PROSPECTIVE JUROR:      Had to do with finance and money.

            THE COURT:    That may or may not be true.        But you

will hear evidence I believe that he was associated with the

campaign either formally or informally and certainly supportive

of the campaign.

      You indicated in response to the question where we asked

if you had opinions about a number of people on the list that

you weren't a huge fan of the President.

      Now if you learned through this case that the defendant

was involved in supporting the election of the President,

would you hold that against him or can you be fair and

impartial in deciding whether the government proved its case?

            PROSPECTIVE JUROR:      I can be fair if it's someone's

job and they are following their job.

            THE COURT:    I'm sorry?

            PROSPECTIVE JUROR:      I would be fair if someone were

doing their job and that's their job.

            THE COURT:    One other question you were asked was if

it would be difficult for you to evaluate the testimony of some

of the witnesses.      And you may hear from at least one witness

that they pled guilty in a case and they're now cooperating

with the government and testifying as part of that agreement.

      And when you were asked is there anything about that

circumstance that would make it difficult for you to evaluate
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 152 of 174   205


their testimony, you said yes, and you said it's hard to

believe criminals who have already been found guilty.            And they

are doing this as part of an agreement to get a lower or better

deal for themselves.

        You will certainly hear an instruction that one thing you

can take into consideration in evaluating someone's testimony

is whether they have a reason to help the government that could

be affecting their credibility.

        But you'll also be told that you should consider the

manner of testimony, the likelihood of what they're saying and

assess their testimony based on a number of factors.

        Do you think that you could listen to the testimony of a

witness with a cooperation agreement and fairly decide whether

you think he's telling the truth or not or do you come into it

with a point of view of well, you know, he's a cooperator, so

I'm discounting?

             PROSPECTIVE JUROR:     I would come with an open mind

and not try to take any bias or prejudgment.

             THE COURT:   But this was something that you thought

could effect their credibility and that's why you wrote it

down?

             PROSPECTIVE JUROR:     At the time that's what I

thought.     I have never done this before.       That was my initial

reaction, but understanding how the Court works, I could be

fair and unbiased.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 153 of 174    206


            THE COURT:     Do you have any questions?

            MR. KRAVIS:     No.   Thank you, Your Honor.

            THE COURT:     Do you have any questions?

            MR. BUSCHEL:     Yes, Your Honor.

      You mentioned that you thought Roger Stone had something

relating to finance in the campaign, the Trump campaign.             Where

do you think you might have heard that?

            PROSPECTIVE JUROR:      Probably on news somewhere at

some point, not between the time of the Court the time we were

called.

            MR. BUSCHEL:     If you hear nothing about that is it

going to linger in your mind and weigh against Roger Stone?

            PROSPECTIVE JUROR:      No, it wouldn't.

            MR. BUSCHEL:     I understand that you said that if it's

somebody's job and they do their job.         But this is something

let's say Roger Stone is a friend, volunteered to help Donald

Trump become President.       He's associated with people in his

campaign.

      Does your feelings about them effect your ability to be

fair and impartial to Roger Stone in this case?

            PROSPECTIVE JUROR:      I would still try to be fair and

impartial regardless of what I previously thought.

            MR. BUSCHEL:     We are lawyers so we split words.        When

you say try, does that mean you will do it or try?

            PROSPECTIVE JUROR:      No, I'll do my best.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 154 of 174   207


             THE COURT:     Okay, thank you.   You can step back into

the jury room.

        (Prospective juror leaves courtroom.)

             THE COURT:     So any motion with respect to this juror?

             MR. KRAVIS:     Not from the government, Your Honor.

             MR. BUSCHEL:     No.

             THE COURT:     All right, let's go on for the next one.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:      Your Honor, this is juror number

1694.

             THE COURT:     Good afternoon, sir.

             PROSPECTIVE JUROR:      Good afternoon.

             THE COURT:     I appreciate your patience with us.      We

had a number of questions that we wanted to follow up on your

questionnaire.     And the first thing I wanted to bring to your

attention without getting too deeply into personal information

is that when you received this summons, there was a notice that

you are of an age that would enable you to politely decline if

you chose to do so.        I wanted to make sure you were aware of

that and ask you if you would like to be excused without

further ado from jury service.

        I also note that you said you have a potential conflict on

the 13th of November when I fully expect that the trial will be

going on.

        So one question is whether if you served if that's
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 155 of 174   208


something that could be changed, but I guess the first question

is whether you want to serve?

             PROSPECTIVE JUROR:     I was aware of that.      I'm still

sanctioned because that's my version.

             THE COURT:    I didn't mean to suggest that you

weren't.

             PROSPECTIVE JUROR:     Well, I've had days and I frankly

think it's sort of a, a responsibility of citizens to serve.

             THE COURT:    We just wanted to make sure that you knew

you had the option.       I wasn't suggesting that there was

anything about your age that disqualified you.

        Will you be able if you serve to rearrange medical

appointments?

             PROSPECTIVE JUROR:     I will have to call tomorrow

morning and try to get them to move it as frankly I would have

a very good reason that they might be responsive.

             THE COURT:    Is it something of an emergent nature

that you would be concerned if you didn't get to take care of

that day?

             PROSPECTIVE JUROR:     It is not an emergent issue.      It

is a clinician who is extraordinarily good and it takes about

six months to see her unless it is emergent.

             THE COURT:    If you're selected to serve on this jury

would that be a problem?       Would that be in the back of your

mind?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 156 of 174     209


            PROSPECTIVE JUROR:      I'd get over it.

            THE COURT:    All right, well one of the questions that

we asked you, you do follow the news to some extent, was

whether you had heard anything about the defendant and you

indicated that you understood that he was a long term political

advisor who has been charged with several offenses as a result

of the Mueller investigation.        And so that's kind of general.

      Do you have more specific knowledge than that or is that

about all you know about the case?

            PROSPECTIVE JUROR:      That's about all.     I did read

about a third of the Mueller report but did not get further.

            THE COURT:    All right.      Do you have any opinion at

this point sitting here right now about Mr. Stone and these

charges?

            PROSPECTIVE JUROR:      No.

            THE COURT:    All right.      There was some discussion, I

don't know if you were sure that it was him that he may have

been involved in a campaign in New York State at a time when

you may have been involved in one?

            PROSPECTIVE JUROR:      Sure.    Is it my time to speak?

            THE COURT:    Well, I'm going to ask a question.         Do

you know if he was or he wasn't?

            PROSPECTIVE JUROR:      I decided to look that up and the

way I could look it up was I simply checked on Mr. Stone's age

and given his age, it's almost impossible that he's the person
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 157 of 174     210


I was thinking of.

             THE COURT:    All right.     Well, if it turned out --

well, I'll let the parties ask any follow up questions about

this matter.

        Do you have any questions that you want to ask?

             MR. KRAVIS:    Yes.   Thank you, Your Honor.

        Good afternoon, sir.

             PROSPECTIVE JUROR:     Good afternoon.

             MR. KRAVIS:    Following up briefly on that last point.

There may be some evidence in the case that references not

Howard Samuels but another Samuels, a Bill Samuels in a

campaign for office in New York.          It's not a central focus of

the trial but it may come up in some exhibits or testimony.

        Is there anything about your experience on the Howard

Samuels campaign that would affect your ability to be fair and

impartial in light of a possible stray reference to a Bill

Samuels campaign?

             PROSPECTIVE JUROR:     No.     I was a senior at the City

College of New York where I went as an undergraduate.            I was

told about a job.      I was not someone who knew or cared about

Howard Samuels at that time.        But it was another kid who needed

a job and I did that for awhile and then I stopped.            I was

paid.

             MR. KRAVIS:    Understood.      I don't have any further

questions for you.        Thank you, sir.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 158 of 174   211


      Thank you, Your Honor.

            THE COURT:     Do you have any questions?

            MR. BUSCHEL:     Good afternoon.

            PROSPECTIVE JUROR:      Good afternoon.

            MR. BUSCHEL:     When you looked up or researched Roger

Stone's age, did you learn anything else while you were doing

that about him?

            PROSPECTIVE JUROR:      The only thing, he's described in

the first sentence or two as a political provocateur, but I

wasn't interested in that stuff.          I've heard his name over the

years.

            MR. BUSCHEL:     And you said you read a third of the

Mueller report.     Did you read about anything about Roger Stone

in the report?

            PROSPECTIVE JUROR:      No.    This was the first section

which was on the Russian involvement in the 2016 campaign.

            MR. BUSCHEL:     Do you recall whether you read anything

about Roger Stone?

            PROSPECTIVE JUROR:      No.

            MR. BUSCHEL:     I see you have a Ph.D in political

science.    Were you a professor anywhere?

            PROSPECTIVE JUROR:      Yes, at Syracuse and Mid-state

University of New York Oswego while I was completing my Ph.D.

            MR. BUSCHEL:     Anything about you being a political

science professor that affects your ability to be a fair juror
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 159 of 174   212


in this case?

            PROSPECTIVE JUROR:      I think I have some analytic

training that lets me listen to what people say and think

through what that means but otherwise, I don't have a political

ax to grind.

            MR. BUSCHEL:     Very good.    Thank you, sir.

            THE COURT:     Thank you very much.      You can step back

into the jury room.

            PROSPECTIVE JUROR:      Thank you.

      (Prospective juror leaves courtroom.)

            MR. KRAVIS:     Your Honor, before the next juror comes

in, I don't have a motion, but I want to put something on the

record.

            THE COURT:     All right.

            MR. KRAVIS:     The current version of the special

counsel's report is publicly available does not mention

Mr. Stone's name.      It's been redacted.       I'm just putting that

on the record now because I don't know what the state of the

public report will be in the future and I just wanted to make

that clear in light of the questions.

            THE COURT:     Well, I think a lot of the redactions

were redacted because of the pendency of this case.

            MR. KRAVIS:     All right.

            THE COURT:     Thank you.

      Let's bring in the next person.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 160 of 174   213


        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

0944.

             THE COURT:   Hello, good afternoon.

             PROSPECTIVE JUROR:     Good afternoon.

             THE COURT:   We have a few follow up questions about

your jury questionnaire.       One thing you indicated at one point

I guess you were a staff member on a senate committee and this

case involves allegations of providing false testimony or

trying to obstruct investigation before a congressional

committee.

        Does the fact that you worked on a congressional committee

make you feel that the nature of these charges alone makes it

hard for you to be fair in this case?

             PROSPECTIVE JUROR:     No, Your Honor.

             THE COURT:   We asked if you had opinions about a

number of individuals and you listed some.          It looks like you

listed some of, you included both some people that were

involved in the Trump campaign and also Hillary Clinton as

people that you had opinions about.         You didn't indicate what

those opinions were.

        But I guess the question is you are going to hear in this

case that this defendant was involved in the presidential

campaign of Donald Trump as an advisor, either official or

unofficial on the campaign and worked to support his election.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 161 of 174   214


      Does that fact and any opinions that you have about other

individuals involved in that campaign effect your ability to be

fair to Roger Stone?

            PROSPECTIVE JUROR:      No, Your Honor.

            THE COURT:    You said that you knew a little bit about

the case; that he was charged or had been charged as I've just

mentioned with obstructing or attempt of congress, and you said

there was something also about whether he had broken a gag

order by a judge.

      Do you recall any more details about any of that?

            PROSPECTIVE JUROR:      Other than I think the judge

involved was you, ma'am, but no.

            THE COURT:    All right.    If during the course of the

trial that is not evidence in this case and there is no

discussion in this courtroom about whether there was an order

or whether he violated or whether he didn't.

      Can you put that aside and not consider that information

in considering whether he committed the offenses with which

he's charged in this case?

            PROSPECTIVE JUROR:      Yes, Your Honor.

            THE COURT:    Do you have any questions?

            MR. KRAVIS:    Just one.    Thank you, Your Honor.

      Good afternoon, sir.

            PROSPECTIVE JUROR:      Good afternoon.

            MR. KRAVIS:    What was the nature of the work you did
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 162 of 174   215


for the senate foreign relations committee when you worked

there?

             PROSPECTIVE JUROR:       I served in several capacities so

I started as an intern on the majority staff.            At the time it

was a Republican from North Carolina, Senator Helms and the

officer there.     I started as a intern, worked the front desk

answering phones.      Also was on the designated staff delivering

mail, setting up for committee hearings putting out 0encil and

paper, that kind of thing.          And then later was in the

legislative correspondence answering mail.

             THE COURT:     Any other questions?

             MR. BUSCHEL:     No.    Thank you, Judge.

             THE COURT:     Thank you very much.    You can step back

into the jury room.

        (Prospective juror leaves courtroom.)

             THE COURT:     All right.    No motions with respect to

that juror?

             MR. KRAVIS:     No, Your Honor.

             THE COURT:     We are up to 32 but we are going to push

for 34 before we quit.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:       Your Honor, this is juror number

1047.

             THE COURT:     Good.    How are you?

             PROSPECTIVE JUROR:       Good, how are you?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 163 of 174   216


             THE COURT:   I want to start with the last question we

asked you in your jury questionnaire which was about your

travel plans and the length of the trial.

        At this point I don't think we're expecting the trial to

conflict with Thanksgiving.

             PROSPECTIVE JUROR:     Okay.

             THE COURT:   But I just wanted to make sure when you

said that you had made arrangements to be away when that

starts.

             PROSPECTIVE JUROR:     We're leaving on Saturday, so the

23rd, the whole week.

             THE COURT:   The other question I wanted to follow up

is we asked if you read or heard anything about the defendant

you indicated that yes, in fact you had read the cover in the

Post and the Times, et cetera.        Also you had followed the

investigation, the Mueller investigation somewhat closely as

well.

        Based on all of that, do you bring information with you to

the courtroom today about these charges about whether the

defendant is guilty of them or innocent?

             PROSPECTIVE JUROR:     Yes, I think so.     I mean, I was

following it reading the news and forming opinions before.

Yeah.

             THE COURT:   So do you come in here with an opinion

about the charges in this case?        I'm not saying there is
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 164 of 174    217


anything wrong with that.       We're just trying to find out.

             PROSPECTIVE JUROR:     I have an opinion, but I would

listen during the case for sure.

             THE COURT:    Well, can you put your opinion aside do

you think?

             PROSPECTIVE JUROR:     Yes.

             THE COURT:    And what is the opinion that you bring to

the courtroom with you right now?

             PROSPECTIVE JUROR:     That he was guilty.

             THE COURT:    And after you were instructed not to pay

any more attention to the press in this case, have you been

able to abide by those instructions?

             PROSPECTIVE JUROR:     Yes.

             THE COURT:    How confident are you -- I mean, I think

it's very difficult -- if you have read a lot and formed an

opinion to them, come into the courtroom and just say okay, I

have to clean my head, put that aside and just listen to the

evidence, how confident are you of your ability to do that?

             PROSPECTIVE JUROR:     I think I can do that.      I'm

confident.

             THE COURT:    I'm sorry?

             PROSPECTIVE JUROR:     I said I'm confident.

             THE COURT:    Do you have any questions to ask?

             MR. KRAVIS:    No, thank you.

             THE COURT:    Do you have any questions?
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 165 of 174   218


             MR. BUSCHEL:     No, Judge.

             THE COURT:     You can step out.     Thank you.

        (Prospective juror leaves courtroom.)

             THE COURT:     Does anybody have any motion in this

case?

             MR. BUSCHEL:     No.

             THE COURT:     Bring in the next juror.

             MR. BUSCHEL:     Judge, I'm sorry.

             THE COURT:     Sorry, wait.   I'm sorry, we'll get to you

in a minute, ma'am.       I apologize.

        Yes, sir.

             MR. BUSCHEL:     I didn't hear something very clearly

and my team told me to bring it up.

        Juror 1747 said that she thought Mr. Stone was guilty.

             THE COURT:     1047.

             MR. BUSCHEL:     1047?

             THE COURT:     She said that was her opinion.      She said

she could put that aside but that's her opinion.

             MR. BUSCHEL:     I'm sorry, yes, we move to excuse her

for cause.

             THE COURT:     I mean, I thought that she was quite

sincere when she said she was confident in her ability to be

fair, but I also said earlier that the point is to get people

who are at least starting with no opinion, and I think that

differentiates her from people who had negative opinions about
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 166 of 174   219


the President.

      She has an opinion about this defendant and these charges

and so I will grant the motion.

             MR. BUSCHEL:     Thank you.

      (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:     Your Honor, this is juror 1218.

             THE COURT:     Good afternoon.   Thank you for being

patient with us today.        We're almost done for the day.

      We asked a number of questions when you filled out the

questionnaire and we appreciate them, but I just wanted to

follow up.     One thing you said at the time is that you don't

really follow the news and politics and you hadn't heard

anything about the defendant or the case.

      Is that still the situation or have you heard anything in

the meantime?

             PROSPECTIVE JUROR:     No, that's still the case.

      I didn't even know what he looked like until this morning.

             THE COURT:     And seeing him doesn't ring a bell as

somebody you have seen on TV or read anything about?

             PROSPECTIVE JUROR:     No.

             THE COURT:     Is there any reason that you are aware of

why you couldn't sit in this case and listen to all of the

evidence and decide the case just based solely on the evidence

you hear in the courtroom?

             PROSPECTIVE JUROR:     No.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 167 of 174     220


             THE COURT:     All right.        Do you have any questions?

             MR. KRAVIS:     Briefly.        Thank you, Your Honor.

      Good afternoon, ma'am.

             PROSPECTIVE JUROR:        Hi.

             MR. KRAVIS:     I saw in your questionnaire you

described your job title as an operation specialist.

      What exactly do you do as an operation specialist?

             PROSPECTIVE JUROR:        I work at a credit union.

             MR. KRAVIS:     I'm sorry?

             PROSPECTIVE JUROR:        I work at a credit union like

Visa fraud, debit card fraud.           That's what I do.

             MR. KRAVIS:     Got it.     Thank you very much.

      Thank you, Your Honor.

             THE COURT:     All right.

             MR. BUSCHEL:     Is there anything about your job that

makes you want to favor law enforcement or the prosecution in

this case?

             PROSPECTIVE JUROR:        No, I don't think so, no.

             MR. BUSCHEL:     Very good.        Thank you.

             THE COURT:     All right.        You just, you take complaints

about fraud or do you do the investigation?

             PROSPECTIVE JUROR:        I don't do the investigation,

Visa does the investigations.           We just take the member's

application and we verify it, but we don't do the

investigation.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 168 of 174   221


             THE COURT:   Okay, all right.

        Thank you very much.

             PROSPECTIVE JUROR:     You're welcome.

        (Prospective juror leaves courtroom.)

             THE COURT:   All right, let's bring in the next.

        (Prospective juror enters courtroom.)

             THE DEPUTY CLERK:    Your Honor, this is juror number

0705.

             THE COURT:   Good afternoon.

             PROSPECTIVE JUROR:     I apologize, my hearing aid just

went out.     But I can hear.

             THE COURT:   All right.      If you've got it in do you

have any problem, would you have any problem sitting and

hearing this trial and being able to --

             PROSPECTIVE JUROR:     No.    As long as I have them.     The

battery just went out.

             THE COURT:   So you're going to bring some extra

batteries if you end up on this jury?

             PROSPECTIVE JUROR:     I will have them.

             THE COURT:   Well, my first question for you just

because I was excited to see that you are a great experienced

representative at NAT Stadium and I just want to tell you

you've done a great job of giving people a great experience.

        Thank you very much for your service.

             PROSPECTIVE JUROR:     As always.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 169 of 174   222


             THE COURT:    Now we had asked if you had ever read or

heard anything about the defendant in this case.           Back when you

filled out the questionnaire you thought you might have but you

didn't remember the details.

      Is there anything that has come to your mind since then or

come to your attention?

             PROSPECTIVE JUROR:      Not really.   I mean, I recognize

the face, I remember the name, but I don't remember any

details.

             THE COURT:    Okay.    So sitting here right now today do

you have an opinion about whether he's guilty or innocent in

this case?

             PROSPECTIVE JUROR:      No.

             THE COURT:    And is there any reason why you couldn't

be totally fair and listen to the evidence and decide the case

just based on the evidence?

             PROSPECTIVE JUROR:      Yes.

             THE COURT:    Well, I think that was a confusing way to

put it.

      You think you can be fair?

             PROSPECTIVE JUROR:      I think I can be fair.

             THE COURT:    Yes.    Do you have any follow up

questions?

             MR. KRAVIS:    Good afternoon, sir.     I saw on your

questionnaire you said that you are retired.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 170 of 174   223


            PROSPECTIVE JUROR:      Yes.

            MR. KRAVIS:     What did you do before you retired?

            PROSPECTIVE JUROR:      Well, I worked for a lumber

company in Pennsylvania for 32 years.         Then I had my own

business in Atlanta for ten.

      Long story short, when the housing bubble burst, I went

broke.    So I came back and went to work for Home Depot for a

couple of years and as soon as I was able to retire, I retired.

            MR. KRAVIS:     Good enough, thank you, sir.

      Thank you, Your Honor.

            THE COURT:     Anything on behalf of the defendant?

            MR. BUSCHEL:     No, thank you.

            THE COURT:     Thank you very much, sir.      You can step

back in the jury room.       Thank you.

      (Prospective juror leaves courtroom.)

            THE COURT:     According to my calculations we have 34

qualified jurors, we need 32.        Unless we have a significant

on-slot of some disease over night, we should be able to seat a

jury tomorrow.

      So I think we could stop now.        I'm sure everyone is eager

to go home unless people think we should get one or two more

insurance jurors before we break for the day.

            MR. KRAVIS:     We're good.    Thank you, Your Honor.

            MR. BUSCHEL:     We're good.

            THE COURT:     Then we will break for the day.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 171 of 174   224


      Tomorrow morning they all have to report to the jury room.

But then Mr. Haley will bring them down, seat them in the order

in which they're listed on the jury list in the courtroom, and

we will exercise preemptory strikes as described in the

memorandum that I gave you.

      When every one has exercised their strikes or has passed

and then, and we've selected the alternates, at that point 14

people will be seated in the box.          They will be taken out and

shown where their jury room is.          They will come back in and we

will open.

      So don't be surprised if we just start rolling tomorrow

once we get a jury in the box.

      If anything comes to your attention that you need to let

me know about in connection with your client's health, just

please try to get the information to Mr. Haley.           You have the

ECF in-box email address if there is anything you need to let

us know.     Hopefully he'll be here tomorrow and will be good to

go.   But we're not going to swear the jury until we know that's

the case.

             MR. BUSCHEL:     One more question.

             THE COURT:     All right.

             MR. BUSCHEL:     Can you just give a sample.      I don't

understand what a round is as you described it.           Are you going

to sit 14 jurors?

             THE COURT:     No.   They're going to sit in the rows in
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 172 of 174   225


their, in the order that they are on the list.

      Mr. Haley is going to hand the government a piece of paper

and it's going to write down the number of peremptory strikes.

They're going to show it to you and they're going to give it to

Mr. Haley and he's going to give you back the piece of paper

and you are going to do your two.

      Then you are going to show it to them and you are going to

give him the piece of paper.        You can all strike them on your

paper.    But people are not going to be sitting in the box and

told no, you get out of the box.         We're not going to do that.

      We are just going to strike them on paper until every one

has exhausted their strikes or you have passed and you don't

choose to exercise them anymore.

      At that point, we will then know who the people are

suppose to be that we're considering for alternates.            Each side

will have an opportunity to exercise a strike.           Once the

process is complete, Mr. Haley will then say juror number so

and so, take the seat in juror number one and he will fill the

box with the people we have selected.

      At that point the other people will be excused but we

don't have them coming in and being told to get up.

      Does that clarify it?      Okay, all right.

      Thank you for your patience throughout today.           I'll see

everybody tomorrow morning at 9:30?

            THE DEPUTY CLERK:     Yes.
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 173 of 174   226


            THE COURT:    9:30.

            (Trial selection adjourned at 5:50 p.m.)

                                  -oOo-
Case 1:19-cr-00018-ABJ Document 295 Filed 02/14/20 Page 174 of 174   227


                               CERTIFICATE

      I certify that the foregoing is a true and correct

transcript, to the best of my ability, of the above pages, of

the stenographic notes provided to me by the United States

District Court, of the proceedings taken on the date and time

previously stated in the above matter.

      I further certify that I am neither counsel for, related

to, nor employed by any of the parties to the action in which

this hearing was taken, and further that I am not financially

nor otherwise interested in the outcome of the action.



_________________________________             _______________________
/s/Crystal M. Pilgrim, RPR, FCRR              Date: November 6, 2019
